   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 1 of 78


                    Exhibit A to Petition to Compel
       First Name        Last Name             City             State
Marciano             Abadilla           Millbrae           CA
Victoria             Abarca             Highland           CA
Dominique            Abbott             San Pedro          CA
Osama                Abdlatif           Cambridge          MA
Usama                Abdulhadi          Sacramento         CA
Muhammad             Abdullah           Antioch            CA
Elijah               Abraham            Brockton           MA
Patrick              Abram Sr.          Rancho Cucamonga   CA
Darlene              Abramovich         Peabody            MA
Michelle             Abrams             Stockton           CA
Jose                 Abrego             Huntington Park    CA
Christopher          Acevedo            Chicopee           MA
Ebony                Acoff              Oakland            CA
Anny                 Acosta             Malden             MA
Scherise             Acosta             Norwalk            CA
Jhonel               Adam               Monterey           CA
Fernando             Adame              Downey             CA
William              Adams              Los Angeles        CA
Kenya                Adams              San Jose           CA
Floyd                Adams              Sacramento         CA
Jarvis               Adams              Roslindale         MA
Angelo               Adams              Inglewood          CA
Mark                 Adams              San Jose           CA
Melodie              Adams              Perris             CA
Tammi                Adams              Los Angeles        CA
Michael J            Adams              San Leandro        CA
Dangye               Adu                Worcester          MA
Richard              Adu Asante         Los Angeles        CA
Oluwatosin           Adunmo             Cerritos           CA
Joel                 Aguayo             La Habra           CA
Adela Haro           Aguilar            Fresno             CA
Anthony              Aguilar            Reseda             CA
Carlos               Aguilar            Canyon Country     CA
Erik                 Aguirre            San Jose           CA
Mike                 Ahern              Antioch            CA
Farid                Ahmad              Tracy              CA
Hasina               Ahmadi             Clayton            CA
Pito                 Ahsam              Long Beach         CA
Osemhengie           Aiguokhian         Lowell             MA
Vianco               Aikens             Randolph           MA
Titilayo             Akingbade          Los Angeles        CA
Michael              Akins              Chowchilla         CA


                               Page 1 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 2 of 78


      First Name        Last Name              City           State
Khaled             Al-Khatib           Quincy            MA
Khaled             Alagi               Oakland           CA
Ali                Alahwal             San Jose          CA
Mohammed           Alani               Stoneham          MA
Michael            Alarcon             Temecula          CA
Alejandro          Alarcon             Long Beach        CA
Basheer            Alawdi              Rodeo             CA
Adel               Alawdi              Oakland           CA
Murad              Alawneh             Burlingame        CA
Omar               Alayahi             Lynn              MA
Angela             Albertazzi          Davis             CA
Tam                Albertson           Fountain Valley   CA
Lorrinda           Alcala              Cty Of Cmmrce     CA
Henry              Alcala              Bellflower        CA
Mohammed           Alchuraikhi         Auburn            MA
Hamzah             Aldwairi            Rancho Cordova    CA
Wilton             Alejandro           Roseville         CA
Jeffrey            Alejos              Bellflower        CA
Alexander          Aleman              Sacramento        CA
Rosetta            Alexander           Elk Grove         CA
Leonard            Alexander           Stockton          CA
James              Alexander           Oakland           CA
Crystal            Alexander           Oakland           CA
Agent              Alexander           Los Angeles       CA
Wech               Alexandre           Everett           MA
Angeline           Alexis              Los Angeles       CA
Keisha             Alfred              Moreno Valley     CA
Fawzi              Alfrihat            Medford           MA
Alhamza            Algahim             Oakland           CA
Shareef            Ali                 Sacramento        CA
Amer               Ali                 Fremont           CA
Mohammed           Ali                 Hayward           CA
Miguel             Alicea              Randolph          MA
Said               Aliev               Irvine            CA
Sheri              Alipate             Redwood City      CA
Annas              Alkanawi            San Bruno         CA
Joshua             Allan               Fall River        MA
Darryl             Allen               Los Angeles       CA
Marla              Allen               Hayward           CA
Adrian             Allen               Wildomar          CA
Jimmy              Allen               Walnut Creek      CA
Natalie            Alleyne             Lynn              MA
Damian             Almada              Quincy            MA
Denise             Alomar              Pinole            CA


                              Page 2 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 3 of 78


     First Name         Last Name                 City         State
Al                 Aloudi               San Francisco     CA
Noor               Alsaeis              Hawthorne         CA
Abdalla            Alshloul             Brighton          MA
Bryan              Alva                 Fresno            CA
Peter              Alvarado             Culver City       CA
Jose               Alvarado             North Hollywood   CA
Robert             Alvarado             Whittier          CA
Jose               Alvarado Linares     Bell              CA
Jose               Alvarenga            Los Angeles       CA
Erasmo             Alvarenga            Watertown         MA
Dennis             Alvarez              San Ramon         CA
Paul               Alvarez              Downey            CA
Daniel             Alvarez              Modesto           CA
Hector             Alvarez              Sanger            CA
Luis               Alvarez              Fresno            CA
Amanda             Alvarez              Stanton           CA
Horacio Barrios    Alvarez              North Hollywood   CA
Jacqueline         Alvarez              Los Angeles       CA
Carla              Alves                Medford           MA
Abdul              Amara                Fitchburg         MA
Rachel             Amaya                San Francisco     CA
Andrew             Ambriz               Stockton          CA
Naiem              Amiri                Modesto           CA
Nariman            Amiri                Tracy             CA
Farhad             Amiri                Union City        CA
Nasim              Amiri                Elk Grove         CA
Tadeh              Amirkhani            La Crescenta      CA
Kenny              An                   San Leandro       CA
Ona                Anakwenze            Sacramento        CA
Charvone           Anderson             Rialto            CA
Kawana             Anderson             Los Angeles       CA
Gary               Anderson             Modesto           CA
Eugene             Anderson             Fitchburg         MA
Daisha             Anderson             Los Angeles       CA
Terry              Anderson             Escalon           CA
Linden             Anderson             Los Angeles       CA
Briana             Anderson             West Sacramento   CA
Denise             Anderson             Sacramento        CA
Marlin             Anderson             Richmond          CA
Danielson          Andrade              Boston            MA
Kody               Andrews              San Francisco     CA
Guilherme H        Anduca               Menlo Park        CA
Gusner             Anezil               Petaluma          CA
Anthony            Angileri             Tewksbury         MA


                               Page 3 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 4 of 78


      First Name         Last Name              City           State
Caesar             Angulo               Berkeley          CA
Adolphus           Anibuko              San Francisco     CA
Wellington         Ankomahene           Oakland           CA
Rosa Xochitl       Antillon             Los Angeles       CA
Emmanuel           Antoine              Lowell            MA
Roselind           Anyalebechi          Gardena           CA
Isabelle           Apolinar             Sacramento        CA
Jonathan           Aquino               Lawrence          MA
Tyrone             Aquino               Millbrae          CA
Marco              Arceo                San Jose          CA
Zachariah          Archuleta            Fresno            CA
Virginia           Ardon                Los Angeles       CA
Jacob              Arguelles            San Diego         CA
Joel               Argueta              Long Beach        CA
Ahmad              Aria                 Modesto           CA
Danny              Arlin                East Longmeadow   MA
Aaron              Armelin              Monrovia          CA
Nicolas            Armenta              Pacoima           CA
Lavern             Armstrong            Stockton          CA
Lonnie             Armstrong            Elk Grove         CA
Robert             Arnwine              Moreno Valley     CA
Van Eric           Arreca               Baldwin Park      CA
Shayna             Arreguin             Redwood City      CA
Daniel             Arreola              San Dimas         CA
Matthew            Arrieta              Arcadia           CA
Tim                Arriola              Galt              CA
Vladimir           Artamonov            Allston           MA
Manuel             Arteaga              Moreno Valley     CA
Manuel             Artigas              Clovis            CA
Ursula I           Arvand               Redwood City      CA
Antonio            Arvizo               Clovis            CA
Benjamin           Asamoah              Lowell            MA
Tomika             Asberry              Fremont           CA
Luis               Ascencio             Norwalk           CA
Michael            Ashford              Los Angeles       CA
Alea               Ashline              Arlington         MA
Ehinoma            Asoro                Hyde Park         MA
Charles            Assencoa             Worcester         MA
Yousef             Assfour              San Bruno         CA
Darell             Auberry              Los Angeles       CA
Kadon              Auguste              Hyde Park         MA
Justin             Austin               Rosemead          CA
Robert             Austin               Dorchester        MA
Louie              Avalos               Muscoy            CA


                               Page 4 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 5 of 78


     First Name         Last Name              City           State
Juan               Avalos Roca         Lynwood           CA
Mher               Avdalyan            Glendale          CA
Adrian             Avent               Pasadena          CA
Annette            Avery               Los Angeles       CA
Andrew             Avila               Bakersfield       CA
Esperanza          Avila               Huntington Park   CA
Antonio            Avila               Moreno Valley     CA
Loai               Awad                San Bernardino    CA
Edward             Ayala               San Jose          CA
Ralph              Ayala               Revere            MA
Santos             Ayala               Oakland           CA
Roberto            Ayala               Carpinteria       CA
Jess               Ayala               San Leandro       CA
Manuel             Ayala               Los Angeles       CA
Marco              Ayar                Chino             CA
Anteneh            Ayele               Malden            MA
Billy              Ayers               Lancaster         CA
Asned              Ayesh               Hayward           CA
Jose               Ayungua             Whittier          CA
Miguel             Azarcon             Fresno            CA
Mohammed           Aziz                Union City        CA
Fayaz              Azizi               Lincoln           CA
Authur             Bacio               Rosemead          CA
Behnam             Badi                San Francisco     CA
Sadat              Badr                San Francisco     CA
Catalina           Baez                Worcester         MA
Randy              Baez                Lawrence          MA
Agustin Leobardo   Bahena              San Jose          CA
Tamim              Baigzad             Tracy             CA
Khouri             Bailey              Boston            MA
Steven             Bailey              Hanford           CA
Justin             Bailey              Carmichael        CA
Antoinette         Bailey              Montebello        CA
Dannella           Bailey              Compton           CA
Eileen             Bailey              Gardena           CA
D'Corey            Baines              La Verne          CA
Melvin             Baires              Sylmar            CA
Christopher        Baker               Brentwood         CA
Kenneth            Baker               Redding           CA
Angela             Baker               Antioch           CA
Ismat              Bakhshi             San Jose          CA
Peyman             Baktash             Citrus Heights    CA
Donna              Bakun               Antioch           CA
Jose               Balan               Los Angeles       CA


                              Page 5 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 6 of 78


     First Name         Last Name                City        State
Barry              Balan                Mashpee         MA
Enkhnyam           Baljinnyam           Dublin          CA
William            Ball                 Visalia         CA
James              Ball                 Peabody         MA
Eric               Ballew               Topanga         CA
Fernando           Banaria              Merced          CA
Dora               Banda-Heras          Madera          CA
Andres             Banderas             Downey          CA
Dejhontai          Banks                San Jose        CA
Sam                Bans                 Modesto         CA
Laura              Banuelos             Maywood         CA
Veronica           Barajas              Fresno          CA
Hector             Barajas              Los Angeles     CA
Rachid             Baraoui              Braintree       MA
Nikoya             Barber               Los Angeles     CA
Kevin              Barcus-Prior         Santa Rosa      CA
William            Bare                 Paramount       CA
Thomas             Barksdale            Lawrence        MA
Karlos             Barlow               Oakland         CA
Kenneth            Barnes               Vallejo         CA
Genevieve          Barnes               South Natick    MA
Louis              Barnett              Corona          CA
Kaleelah           Barnett              Perris          CA
Carolyn            Barnett              Sacramento      CA
Raul               Barradas Reynoso     Los Angeles     CA
Raymond            Barragan             San Pedro       CA
Richard            Barragan             San Jose        CA
Diana              Barragan             Corona          CA
Levy               Barrera              Long Beach      CA
Sabrina            Barrera - Ybarra     Sacramento      CA
Kyle               Barrett              Randolph        MA
Elena              Barrett              Lynn            MA
Antonio            Barros               Brockton        MA
John               Barros               Roslindale      MA
Simao              Barros               Roxbury         MA
Hugo Ivan          Barrueta             Los Angeles     CA
Rakaysh            Barsatee             Boston          MA
Andre              Barsegyan            Glendale        CA
Robbie             Bartlett             Leominster      MA
Jason              Bartlow              Suisun City     CA
Lawrence           Barton               Sacramento      CA
Lasheem            Barton               Gardena         CA
Humberto           Barzaga              Fontana         CA
Niquelette         Basa                 Antioch         CA


                               Page 6 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 7 of 78


      First Name         Last Name                City        State
Robert             Bascherini           San Francisco    CA
Diane              Basemera             Newton           MA
Lakeitha           Baskin               Stoughton        MA
Marcus             Bass                 Inglewood        CA
Alix               Bastien              Andover          MA
Tumurkhuyag        Batchuluun           Walnut Creek     CA
Alexsondra         Bates                Tracy            CA
Bolorerdene        Batsandag            Concord          CA
Steve              Batta                Loma Linda       CA
James              Battle               San Leandro      CA
Luis               Batz                 Moreno Valley    CA
Kahmal             Baucom               Los Angeles      CA
Josef              Bautista             Fremont          CA
Anthony            Bauwens              Redondo Beach    CA
Ronny              Bay                  Benicia          CA
Roslyn             Beacham              Sacramento       CA
Gaunae             Beacham              Elk Grove        CA
Jack               Beane                Woburn           MA
Daniel             Beasley              Santa Clarita    CA
Peter              Becerra              Bell Gardens     CA
Michael            Beck                 Riverbank        CA
Adam               Beckford             Los Angeles      CA
Terry              Bee                  San Francisco    CA
Fantahun           Beerarra             Antioch          CA
Chafiq             Belcaid              Andover          MA
Rony               Belizaire            Brockton         MA
Said               Belkouch             Chelsea          MA
Kevin              Bell                 Valley Village   CA
Walter             Bell                 Sacramento       CA
Trevonne           Bell                 Antioch          CA
Rolanda            Bell                 Oakland          CA
Larry              Belle-Jessamy        Dorchester       MA
Christina          Beltran              San Jose         CA
Jabran             Ben Hmida            Pacifica         CA
Celess             Benavides            Fresno           CA
Eduardo            Benavides            Panorama City    CA
Brian              Benbenek             Torrance         CA
Nekisha            Bender               Gardena          CA
Marco              Benitez              Oxnard           CA
Lawrence           Benjamin             Los Angeles      CA
Cherie             Benjamin             Vacaville        CA
Fred               Benkoski             Arcadia          CA
Kenton             Benloss              Lynn             MA
Brandon            Bennett              Azusa            CA


                               Page 7 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 8 of 78


      First Name         Last Name             City          State
Russell            Bennett             Torrance         CA
Christopher        Benoit              Holyoke          MA
Mitchel            Beraha              Griffith         CA
Justin             Berberian           Los Angeles      CA
Luis               Berganza            Baldwin Park     CA
Joseph             Berlo               Berkley          MA
Barbara            Bernal              San Jose         CA
Jorge              Bernal              Los Angeles      CA
Michelle           Bernor              Pacifica         CA
Nancy              Berny               Pico Rivera      CA
Mackenson          Berrouette          Natick           MA
Daniel             Berry               Canyon Cntry     CA
Arthur             Berry               Dorchester       MA
Dennis             Berry               Antioch          CA
Kimberly           Berryman            Rialto           CA
Martin             Besigye             Woodland Hills   CA
William            Bessett             Abington         MA
Brian              Bettencourt         Los Banos        CA
Manuel             Bettencourt         Peabody          MA
Jackie             Beverly             San Francisco    CA
Josh               Bey                 Oakland          CA
Simohammed         Bhirta              Abington         MA
Syed               Bhuiyan             Los Angeles      CA
David              Biggers             Canton           MA
Shanice            Billington          Hawthorne        CA
Ram                Binod               Elk Grove        CA
Frantz             Birdsong-Johnson    Elk Grove        CA
Innocent           Bisong              Sacramento       CA
Arutyun            Bitaryan            Van Nuys         CA
Andrew             Bizer               Fresno           CA
Samuel             Black               Dedham           MA
Amber              Blackmon            Merced           CA
Tammy              Blackwell           Carson           CA
Juane              Blake               Upland           CA
Emmanuel           Blancas             La Mirada        CA
Robert             Bland               Stockton         CA
Shamil             Bland               Antioch          CA
Rafael             Blickwede           Hayward          CA
Yvan               Bobadilla           Methuen          MA
Fabian             Bobadilla Cortes    San Jose         CA
Ray                Bocanegra           San Jose         CA
Lisa               Boisseau            Millville        MA
Diane              Bojorquez           Downey           CA
Paul               Bokwe               Andover          MA


                              Page 8 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 9 of 78


     First Name         Last Name              City            State
Allen              Bolden              Brockton           MA
Donald             Bolden              Stockton           CA
Shadee             Bolden              Richmond           CA
Roxana             Bolouri             Oakland            CA
Michael            Bonarrigo           West Bridgewater   MA
Ara                Bondarenko          Panorama City      CA
Erwin              Bonilla             Daly City          CA
Jessica            Bonsall             Revere             MA
Torrie             Booker              Dorchester         MA
Kevin R            Booker              Fresno             CA
Cassius            Booth               Richmond           CA
Steven             Borgida             Norton             MA
Thomas             Borning             East Falmouth      MA
Nicolas            Boucher             San Jose           CA
Ena                Boudreaux           Fontana            CA
Salaheddine        Bounif              East Boston        MA
Soufiane           Bourbia             San Pedro          CA
Conner             Bourgoin            Brighton           MA
Amanda             Bouthiller          Rochdale           MA
Samuel             Bowah               Oakland            CA
Soneia             Bowens              Boston             MA
Jacqueline         Bowes               Haverhill          MA
Charles            Bowles              Culver City        CA
Altisha            Bowman              Corona             CA
Christopher        Bowman              Sacramento         CA
Teya               Boyd                Downey             CA
Harold             Boyden              Oakland            CA
Kristin            Bradley             West Yarmouth      MA
Lashon             Bradley             Compton            CA
Kevin              Bradley             Hayward            CA
Jerome             Brandon             Sylmar             CA
Carlos             Brantley            Santa Ana          CA
Aaron              Bratcher            Oakland            CA
Jeremiah           Bratton             Marysville         CA
Timothy            Braynen             Concord            CA
Ashley             Brazeau             Pacifica           CA
Todd               Brennan             Pleasant Hill      CA
Adrian             Brennan             Olivehurst         CA
Alexander          Brewer              Hayward            CA
James              Brewster            Woburn             MA
Gracie             Briggs              Mather             CA
Arnette            Briley              Richmond           CA
Michelle           Brittmon            Moreno Valley      CA
David              Brogna              Danvers            MA


                              Page 9 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 10 of 78


      First Name        Last Name                City        State
Taneha             Brooks              Long Beach       CA
Sharia             Brooks              Sacramento       CA
Jason              Brooks              Bellflower       CA
Elvin              Brooks              Oakland          CA
Sydney             Brookter            Elk Grove        CA
Ryan               Brookter            San Jose         CA
Aprile             Broudes             Vallejo          CA
Daniel             Brown               Victorville      CA
Terra              Brown               San Jose         CA
Rachel             Brown               Wellesley        MA
Ashlee             Brown               Vallejo          CA
Juanita            Brown               East Boston      MA
Henry              Brown               Sacramento       CA
Cicara             Brown               Hanford          CA
Stephen            Brown               Berkeley         CA
Maryetta           Brown               Davis            CA
Sherman            Brown               Fresno           CA
Jonathan           Brown               Chelsea          MA
Corey              Brown               Brookline        MA
David              Brown               Long Beach       CA
Sheila             Brown               Vallejo          CA
Edwin              Brown               Chula Vista      CA
Joshua             Brown               Moreno Valley    CA
Terry              Brown               Sacramento       CA
Aaliyah            Brown               Inglewood        CA
Jalea              Brown               Mountain View    CA
Ashleigh           Brown               Van Nuys         CA
James              Brown               Inglewood        CA
Derrick            Brown               Stockton         CA
Derrick            Brown               Los Angeles      CA
Stephanie          Bruce               San Bernardino   CA
Kayla              Bruce               sacrmento        ca
Clayton            Bruton              Sacramento       CA
Pierre             Brutus              Brockton         MA
Curtis             Bryant              Boston           MA
Rodney             Bryant              Clovis           CA
Canal L            Bryant              Los Angeles      CA
Justin             Bryant              Riverside        CA
Ferernand          Buan                Lomita           CA
Michael            Buchanan            Oakley           CA
Mark               Buckman Jr.         Tracy            CA
Rashad             Budd                Long Beach       CA
David              Bueno               Quincy           MA
Julio              Buenrostro          Campbell         CA


                             Page 10 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 11 of 78


    First Name         Last Name                 City         State
Jose              Buenrostro          Bloomington        CA
Jomar             Buesa               Sunnyvale          CA
Kamal             Bujeti              Malden             MA
Ricky             Burbank             Sacramento         CA
Akilah            Burel               Sacramento         CA
Anthony           Burgin              Los Angeles        CA
Nikita            Burhoe              Lynn               MA
Patrick           Burke               Hingham            MA
Jason             Burley              North Hollywood    CA
Willie            Burns               El Cerrito         CA
Michelle          Burns               Watertown          MA
Daniel            Burns               Medway             MA
Willie            Burr                Sacramento         CA
Anthony           Burrell             Pasadena           CA
Andres            Burrola             San Pedro          CA
Donna             Burton              Los Angeles        CA
Rashida           Burton              Oakland            CA
Albert            Burwell             Haverhill          MA
Latrease          Burwell             Lancaster          CA
Doshon            Busby               Stockton           CA
Isaac             Busee               San Jose           CA
Steve             Bush                Rancho Cucamonga   CA
Philip            Bush                Lathrop            CA
Kiel              Busler              Moraga             CA
Gilbert           Bustamante          Long Beach         CA
Rachel            Butler              Oakland            CA
Stephen           Butler              Lowell             MA
Deniel            Butler              Lake Elsinore      CA
Shawn             Butler              Citrus Heights     CA
Benon             Bwayo               San Diego          CA
Marlon            Caballero           Rialto             CA
Alejandra         Caballero           Sacramento         CA
Fernando          Cabe                Sacramento         CA
Guadalupe         Cabiero             Fresno             CA
Felicia           Cabiero             Fresno             CA
Joseph            Cabral              Fresno             CA
Joao              Cabral              Brockton           MA
Saul              Cabral              Riverside          CA
Jesse             Cabrales            Valencia           CA
Jessica           Cabrera             Brockton           MA
Ian               Calalang            Los Angeles        CA
Angel             Calangian           San Francisco      CA
Leonardo          Calaustro           Elk Grove          CA
David             Calderon            Los Angeles        CA


                            Page 11 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 12 of 78


     First Name         Last Name                  City        State
Luis              Calderon               San Francisco    CA
Lachara           Caldwell               Los Angeles      CA
Philip            Cali                   Medford          MA
Luis              Calle-Betancur         Revere           MA
Eric              Calvillo - Hernandez   Santa Ana        CA
Jose              Camacho                Van Nuys         CA
Martha            Camacho                Fairfield        CA
Kennedy           Camacho                Union City       CA
Carlos            Camargo                Long Beach       CA
Julia             Cameron                Oakland          CA
Carmelita         Cameron                Los Angeles      CA
Thomas            Campagna               Stockton         CA
Tercio            Campos                 Everett          MA
Eric              Campos                 Visalia          CA
Sergio            Campos                 Canoga Park      CA
Alfredo           Campos                 San Bernardino   CA
Moises            Campos Flores          Taunton          MA
Nicole            Cancilla               Roseville        CA
Katherine         Candelaria             El Monte         CA
Enrique           Candelario             Walpole          MA
Anthony           Candelario             Novato           CA
Kenneth           Cannedy                Citrus Heights   CA
Vince             Capaci                 Laguna Hills     CA
Robert            Capeau                 Middleborough    MA
Joann             Capella                Campbell         CA
George            Capers I I I           Oakland          CA
Suzanne Marie     Carbajal               Port Hueneme     CA
Eduardo           Cardenas               Pico Rivera      CA
Johnny            Cardenas               Union City       CA
Armando           Cardenas               Norwalk          CA
Stephanie         Cardenas               Canoga Park      CA
Jeffrey           Cardenas               Baldwin Park     CA
Domingos          Cardoso                Randolph         MA
Octavio           Carillo                Fresno           CA
Melissa Quiroz    Carlos J Quiroz        San Leandro      CA
John              Carmazzi               Sunnyvale        CA
Brian             Carnes                 Gilroy           CA
Joseph            Carnevale'Glover       Marblehead       MA
Brandon           Carr                   Fresno           CA
Maurice           Carradine              Vallejo          CA
Ezequiel          Carranco               Whittier         CA
Alex              Carrillo               San Jose         CA
Pedro             Cartaya                Lynn             MA
Lauren            Carter                 Los Angeles      CA


                              Page 12 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 13 of 78


       First Name        Last Name                 City              State
Joseph              Carter                Gardena               CA
Ranell              Carter                Fresno                CA
William             Carter                Oakland               CA
Larry               Carter                Fresno                CA
Nathaniel           Carter                San Pablo             CA
Deonte              Carter                Sacramento            CA
Julisa              Carter                El Cerrito            CA
Kurston             Carter                Colton                CA
Harold              Carter                Inglewood             CA
Jalila              Cartwright            Dorchester            MA
Anthony             Casanova              Sacramento            CA
Tim                 Casey                 Sacramento            CA
Timothy             Casey                 Orangevale            CA
Raymund             Casino                Riverside             CA
Junior              Castelly              Ashland               MA
Luis                Castillo              South San Francisco   CA
Oskar               Castillo              Monterey Park         CA
George              Castillo              South Gate            CA
Juan                Castillo Sanchez      East Palo Alto        CA
Lisa                Castle                Lomita                CA
Jose                Castro                San Jose              CA
Frederico           Castro                Melrose               MA
Raymond             Castro                Los Angeles           CA
Radhaysa            Castro                Lawrence              MA
Jasmine             Castro                San Bernardino        CA
Jeanette            Castro                Los Angeles           CA
Reynaldo            Castro 3rd            Bellflower            CA
Alexandria          Caton                 Modesto               CA
Clara               Catron                Los Angeles           CA
Arthur              Cavanaugh             Sacramento            CA
Jake                Cavanaugh             Fresno                CA
Audrey              Cayson                Montclair             CA
Juan                Ceja Diaz             Los Angeles           CA
Charlesky           Cejour                Peabody               MA
Raoul               Celdran               Clovis                CA
Dean                Celentano             Morgan Hill           CA
Jackingson          Celestia              Leominster            MA
Rino                Centanaro             Los Angeles           CA
Ramon               Cervantes             Hollister             CA
Yakup               Cevik                 Boston                MA
James               Chacon                Sacramento            CA
Emelinda            Chaidez               Inglewood             CA
Ramesh              Chalise               Antioch               CA
Chiloe              Chambers              Colton                CA


                                Page 13 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 14 of 78


      First Name         Last Name              City          State
Florence           Chambers             Methuen          MA
Ray                Chambers             Compton          CA
Roman              Chambers             Vallejo          CA
Arthur             Chambers             Los Angeles      CA
Robenia            Chambers             Boston           MA
Lalin              Chand                Seaside          CA
John               Chand                La Puente        CA
Ramesh             Chandra              Antioch          CA
Naim               Charaf               Buena Park       CA
Mark               Charette             Attleboro        MA
Toby               Charles              Berkeley         CA
Tania              Chavarria            Pacifica         CA
Francisco          Chaves               Bellingham       MA
Santos             Chavez               King City        CA
Jennifer           Chavez               Los Angeles      CA
Breeza             Chavez               Bell             CA
Christopher        Chavez               Chino Hills      CA
Cassy              Chavez               Compton          CA
Manuel             Chavez               Los Angeles      CA
Santiago           Chavez               South Gate       CA
Rocky              Chavez               San Bernardino   CA
Felisha            Cheatham             Morgan Hill      CA
Ivan               Chechur              Glendale         CA
Kanwarjit          Cheema               Manteca          CA
Claude             Chenet               El Monte         CA
Yu Chi             Cheng                Sunnyvale        CA
Nixon              Cherestal            Brockton         MA
Jean               Cherisme             Roslindale       MA
Sergey             Chernioglo           Sacramento       CA
Jae                Chi                  Santa Clara      CA
Nelson             Chiedu               Stanton          CA
Larry              Chiem                Pleasant Hill    CA
Victor             Chime                North Hills      CA
Brandon            Chin                 San Fernando     CA
Mahbub             Chowdhury            Cambridge        MA
Kristen            Christian            South Pasadena   CA
Steffany           Christien            Redondo Beach    CA
Debbie             Chukwu               Stockton         CA
Ka                 Chun Chu             Castro Valley    CA
Aleeseya           Church               alta Loma        CA
Umut               Cicek                Los Angeles      CA
Angel              Cirilo               Culver City      CA
Jonathan           Cirin                South Gate       CA
Rafael             Cisneros             Long Beach       CA


                              Page 14 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 15 of 78


      First Name         Last Name                City         State
Cuauhtemoc         Cisneros             San Fernando      CA
Maneul             Cisneros             Ontario           CA
Ricardo            Cisneros             San Francisco     CA
Lawayne            Clark                Sacramento        CA
Shiquile           Clark                Everett           MA
Carolyn            Clary                Alameda           CA
Romuald            Claude               Melrose           MA
Nicole             Clausen              Santa Clara       CA
Bartolome          Clavano              Wilmington        CA
Jonathan           Clayton              American Canyon   CA
James              Clayton              San Francisco     CA
Laura              Clemmans             Richmond          CA
Theresa            Clifford             Haverhill         MA
Dalisa             Cline                Duarte            CA
Heather            Cline                Rancho Cordova    CA
Brian              Cloud                Northridge        CA
Emmanuel           Coa                  East Palo Alto    CA
Shannon            Cobb                 Bakersfield       CA
Kendrick           Cochran              Vallejo           CA
Jerome             Cohen                Pacifica          CA
Maceo              Coit                 Sacramento        CA
Tiana              Colarusso            Saugus            MA
Courtney           Colbert              Oakland           CA
Roshawn            Coldcleugh           Vallejo           CA
Rakato             Cole                 Pittsburg         CA
Rhonda             Cole                 Mira Loma         CA
Dennis             Coleck               Reseda            CA
Jabari             Coleman              Vallejo           CA
Britt              Coleman              Oakland           CA
Nickalas           Coleman              Inglewood         CA
Marcus             Coleman              Lakewood          CA
Marcos             Colin                North Hollywood   CA
Tonnette           Collier              Antioch           CA
Lacresha           Collins              Los Angeles       CA
Johnny             Collins              Oakland           CA
Jamaal             Collins              Hawthorne         CA
Edward P.          Collins Jr           Milton            MA
Dalton             Collins- Baxter      Boston            MA
Cynthia            Collotta             West Roxbury      MA
Kristine           Colton               Downey            CA
Dasha              Conner               Anaheim           CA
Craig              Connors              Beverly           MA
William            Connors              Woburn            MA
Erick              Constantino          Sylmar            CA


                              Page 15 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 16 of 78


       First Name         Last Name                 City          State
Cynthia             Contreras             Los Angeles        CA
Pam                 Cook                  Hawthorne          CA
Anita               Cook                  Fairfield          CA
Geraldine           Cooper                Rancho Cucamonga   CA
Tiffanie            Cooper                Oakland            CA
Lonnie              Copeland              Boston             MA
Willis              Coppola               Haverhill          MA
Manuel              Corao                 San Francisco      CA
Monique             Corbett               Hayward            CA
Anthony             Cordeiro              Medford            MA
Leroy               Cordova               Fresno             CA
Ana                 Cordova               Hawthorne          CA
Eduardo             Corona                San Jose           CA
Angela              Correia               New Bedford        MA
Terrel              Correia               Nantucket          MA
Emanuel             Correia               Quincy             MA
Shirley             Cortez                Richmond           CA
Mark                Cortez                Reedley            CA
Miguel              Cortez                San Jose           CA
Tinika              Cosby                 Pittsburg          CA
Nelson              Costa                 San Bruno          CA
Shari               Coston                Antioch            CA
Wendell             Cotten                Oakland            CA
Ealysha             Cottle                Sacramento         CA
Jose                Cotto                 Boston             MA
Lakeysha            Cotton                San Leandro        CA
Cristal             Couoh                 Los Angeles        CA
Tanya               Courtland-Hernandez   Healdsburg         CA
Jose                Covarrubias           La Puente          CA
Kianna              Cox                   North Highlands    CA
Parrell             Cox                   Brentwood          CA
Mario               Cox                   Richmond           CA
Della               Craft                 Los Angeles        CA
Byron               Crawford              Antioch            CA
Sean                Crawford              Hayward            CA
Courtney            Creater               San Francisco      CA
David               Crisostomo            Daly City          CA
Michael             Crossley              Moreno Valley      CA
Rolf                Crudupt               Fairfield          CA
Gwendolyn           Crump                 Inglewood          CA
Kevin               Crump                 Oakland            CA
Edward              Cruz                  Commerce           CA
Richard             Cruz                  Salinas            CA
Angela              Cruz                  Thornton           CA


                               Page 16 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 17 of 78


      First Name       Last Name                City           State
Francisco          Cruz                 Lowell            MA
Richard            Cruz                 Methuen           MA
Jose A             Cruze-Flores         Lynwood           CA
Rosa               Cubero               Anaheim           CA
Eulalia            Cuica                Corona            CA
Rheutelia          Cummings             Canyon Cntry      CA
Matthew            Cunningham           Monterey Park     CA
Roy                Cunningham           Citrus Heights    CA
Ambria             Cunningham           Fairfield         CA
Carolyn            Curiel               Los Angeles       CA
Sean               Currenton            Sacramento        CA
John               Curry                Corona            CA
Warren             Curry                East Boston       MA
Stuart             Curyea               San Jose          CA
Pedro              Cuzul                Huntington Park   CA
Steven             Czarnecki            Carson            CA
Judy               D'Agostino           San Bernardino    CA
Rudy               Dacpano              West Covina       CA
Yolanda            Daggs                Oakland           CA
Dominic            Damiano              Taunton           MA
Omotayo            Damola               Culver City       CA
Duy                Dang                 Sacramento        CA
Keith              Daniel               Mattapan          MA
Robert             Daniels              Hawthorne         CA
Eian               Daniels              Woodland Hills    CA
Janet              Darcey               San Francisco     CA
Larry              Darnell              Oakland           CA
Shannon            Dasilva              Oakland           CA
Rafael             Dasiova              Winthrop          MA
Dean               Dator                Carson            CA
Rosene             Davenport            Moreno Valley     CA
Roberto            David                San Bruno         CA
Chauncey           David-Jacobs         Richmond          CA
Robert             Davidson             La Mirada         CA
Ike                Davidson             Los Angeles       CA
Byron              Davis                Lancaster         CA
Lauryn             Davis                Los Angeles       CA
Anthony            Davis                Hyde Park         MA
Marie              Davis                Oakland           CA
Raheem             Davis                Antioch           CA
Keith              Davis                San Jose          CA
Veronica           Davis                Dorchester        MA
Laticia            Davis                Hayward           CA
Flosieta           Davis                Los Angeles       CA


                              Page 17 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 18 of 78


       First Name        Last Name                  City        State
Kalvin              Davis                 Canoga Park      CA
Chelsea             Davis                 San Bernardino   CA
Ronald              Davis                 Compton          CA
George              Dawoud                Millbrae         CA
Dorian              Dawson                Palo Alto        CA
Joseph              De Dios               Whittier         CA
Elen                De Jesus              Dorchester       MA
Agustin             De Jesus              Los Angeles      CA
Jose                De Jesus Estrada      Fullerton        CA
Ernesto             De La Cruz            Long Beach       CA
Benjo               De La Cruz            Suisun City      CA
Jemuel              De La Cruz Jr.        Vallejo          CA
Alberto             De Los Santos         Boston           MA
Michael             Dearn                 Worcester        MA
Kelly               Dearn                 Worcester        MA
Francisco           Debarros              Peabody          MA
Haroun              Debes                 Oakland          CA
Kellie              Debrito               East Freetown    MA
Marvin              Decuire               San Francisco    CA
Samantha            Defazio               Lawndale         CA
Silvia              Degale                Boston           MA
Ethel               Degois                Sunnyvale        CA
Frank               Degourville           Los Angeles      CA
Damion              Dehayward             Sacramento       CA
Rodolfo             Del Real              Maywood          CA
Jerico              Dela Cruz             Artesia          CA
Allen               Deleon                Vallejo          CA
Kimberly            Delgado               Los Angeles      CA
Fernando            Delgado               Los Angeles      CA
Hector              Delgado               Los Angeles      CA
Andrew              Delgado               Lakewood         CA
Ramiro              Delgado               Costa Mesa       CA
Mackenzie           Delisi                East Boston      MA
Fred                Dellorfano            Braintree        MA
Donna               Deloach               Los Angeles      CA
Stephen             Delorenzo             Salem            MA
Apollo              Delove                Sacramento       CA
Gregory             Delrosario            Lawrence         MA
Yohannes            Demilew               San Jose         CA
Alentz              Denaud                South Easton     MA
Diamond             Dent                  Carson           CA
Daniel              Denton                Los Angeles      CA
Ineida              Depina                Brockton         MA
Antonio             Depina                Dorchester       MA


                                Page 18 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 19 of 78


      First Name         Last Name             City             State
Jimmy              Deriada              Arcadia            CA
Tiffany            Derosier             Palmdale           CA
Paul               Desantis             Saugus             MA
Lawrence           Desoto               Pleasant Hill      CA
Brooke             Dettman              Daly City          CA
John               Devincenzi           Torrance           CA
Vikky              Dhanota              Livingston         CA
Ibrahima           Diallo               Oakland            CA
Paulo              Dias                 Daly City          CA
Gerardo            Diaz                 Fullerton          CA
Kurtis             Dieterich            Chino              CA
Daniel             Difusco              Somerville         MA
Erin               Dilisio              Nahant             MA
Selenda            Dillon               Los Angeles        CA
Ali                Dilmaghani           Novato             CA
Louis              Dingee               Stkn               CA
Quoc               Dinh                 Winthrop           MA
Andrew             Dinovitz             Belvedere          CA
Cody               Dinsmore             Sacramento         CA
Dyllon             Dinwiddie            Sacramento         CA
Momar              Diouf                Emeryville         CA
Erica              Diplacido            Lynn               MA
Monica             Dixon                Rancho Cucamonga   CA
John               Dixon                San Francisco      CA
Ahmed              Djelmoudi            San Francisco      CA
Donte              Dobbins              Sacramento         CA
Enrico             Dockins              Lancaster          CA
Derrick            Dodson               Long Beach         CA
Edgar              Dominguez            Los Angeles        CA
Hernan             Dominguez            Worcester          MA
Dionne             Dominique            Woodland Hills     CA
Allan              Domondon             Elk Grove          CA
Robert             Donald               Oakland            CA
Erik               Dondero              Corona             CA
Salvador           Dorado               Castroville        CA
Cassandra          Dos Santos           Hudson             MA
Aproll             Dossman              Sacramento         CA
Quinton            Doswell              San Bernardino     CA
Diana              Douglas              West Sacramento    CA
Sharon             Drake                Los Angeles        CA
Anthony            Drapeau              Pomona             CA
Sean               Draper               Modesto            CA
Brandon            Drayton              Los Angeles        CA
Alexandar          Drob                 Burbank            CA


                              Page 19 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 20 of 78


    First Name          Last Name              City          State
Stacy             Duarte               Fresno           CA
Steven            Duarte               Modesto          CA
Dennis            Dube                 Halyoke          MA
Jonathan          Dubose               San Diego        CA
Kenny             Dubuisson            Boston           MA
John              Duckworth            Waltham          MA
Patricia          Duenas               Walnut Creek     CA
Briana            Duhe                 Millbrae         CA
Cheryl            Duke                 San Francisco    CA
Katherine         Dukes                Oakland          CA
Jason             Dulle                Discovery Bay    CA
Aaron             Dumlao               San Fernando     CA
Quatshuana        Dunbar               Los Angeles      CA
Kyle              Dunkin               Fairfield        CA
Tina              Dunn                 Citrus Heights   CA
Natalia           Dunson               Brockton         MA
Johnielle         Dupart               Los Angeles      CA
Destiny           Duplessis            Fresno           CA
Lashonda          Dupree               Oakland          CA
Ricardo           Duran                Fresno           CA
Maria             Duran                Los Banos        CA
Guillermo         Duran                Moreno Valley    CA
Tyler             Durden               Oakland          CA
Joseph P          Durning              Hudson           MA
John              Dwyer                Woburn           MA
Zeno              Dyer                 Downey           CA
Leigha            Earl                 Milton           MA
Sam               Early                Northridge       CA
Porschelae        Early                San Bernardino   CA
Tynesha           Easter               Anaheim          CA
Jerry             Eastland             Lodi             CA
Sharon            Eastman              San Leandro      CA
Nicole            Easton               San Jose         CA
Raymond           Eaton                Inglewood        CA
Katuskia          Echeyarria           Lawrence         MA
William           Eckhart              National City    CA
Nathaniel         Eden                 Rodeo            CA
Kevn              Edmond               Hawthorne        CA
Jose              Edradan              San Mateo        CA
Mohammad          Edris                Sacramento       CA
Maria             Edusada              Milpitas         CA
Robert            Edward               Milpitas         CA
Celisa            Edwards              Los Angeles      CA
Leslie            Edwards              Hyde Park        MA


                             Page 20 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 21 of 78


      First Name         Last Name               City        State
Justin             Edwards             Sacramento       CA
Vincent            Edwards             Los Angeles      CA
Ebenezer           Edwards             Worcester        MA
Larry              Edwards             San Diego        CA
Antoinette         Edwards             Suisun City      CA
Osman              Egal                San Jose         CA
Alicia             Egbokhan            Sacramento       CA
Michael            Egurrola            Montebello       CA
Michael            Eisenman            Castro Valley    CA
Janae              Eldridge            Sacramento       CA
Rafeed             Elguhiem            San Francisco    CA
Steven             Elias               Walnut Creek     CA
Leonard            Eliysares Jr        San Jose         CA
Dana               Ellcock             Cambridge        MA
Catrena            Elliot              Daly City        CA
Ralph              Ellis               Peabody          MA
Sohib              Elmahgub            Vallejo          CA
Mahmoud            Elmashni            Milpitas         CA
Mohamed            Elnabarawy          Benicia          CA
Amr                Elsewehy            Laguna Niguel    CA
Karim              Elshourbagy         Los Angeles      CA
Ted                Elvin               Long Beach       CA
Teri               Emerson             Oakland          CA
Michaesha          Emerson Anderson    Lancaster        CA
Anyumel            Emuge               Reseda           CA
Zeena              Enayetullah         Lynn             MA
Dora               English             Sacramento       CA
Henry              English             Cambridge        MA
Ausustralia        English             Corona           CA
Dulguun            Enkhtsogoo          Oakland          CA
Hikmat             Ennab               Malden           MA
Luis               Enriquez            Pico Rivera      CA
Perkens            Erase               Stoughton        MA
Enayatullah        Erfan               Concord          CA
Mario              Escalante           Valley Village   CA
Carlos             Escarcega           Ontario          CA
Leobardo           Escareno            Los Angeles      CA
David              Escaro              Vallejo          CA
Remy               Escelien            Everett          MA
Alan               Escobar             Fresno           CA
Lilia              Escobar             Norwalk          CA
Jose               Escobar             San Jose         CA
Jose               Escobar Rosa        Walpole          MA
Frank              Escott              Waltham          MA


                             Page 21 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 22 of 78


     First Name         Last Name               City         State
Israel            Esparza              Altadena         CA
Dominic           Esparza              Montebello       CA
Richard           Espinoza             La Verne         CA
Henry             Espinoza             San Jose         CA
Oscar             Espiritu             Los Angeles      CA
Richard           Esquibel             Stockton         CA
Gracie            Esquivel             Sacramento       CA
Paul              Esquivel             Inglewood        CA
William           Esquivel             Los Angeles      CA
Rebecca           Estensen             Lincoln          CA
Vesmita           Estime               Taunton          MA
Kelvin            Estrada              Tulare           CA
Victoria          Estrada              San Pablo        CA
William           Estrada              Los Angeles      CA
Oscar             Estrada Zaldana      Pico Rivera      CA
Julio             Estrella             East Palo Alto   CA
Edgar             Esturban             Los Angeles      CA
Roberto           Evangelista          Fresno           CA
Kelly             Evangelista          Fresno           CA
Jeffery           Evans                Vallejo          CA
Teresa            Evans                Sacramento       CA
Carl              Evans                Los Angeles      CA
Jamila            Evans                Sacramento       CA
Shannan           Evans                Sacramento       Ca
Tyrese            Evans Jr.            Los Angeles      CA
Christian         Ezar                 Long Beach       CA
Peter Damian      Ezeoke               Fontana          CA
Douglas           Faatiliga            Sacramento       CA
Kevon             Fabien               Hawthorne        CA
Melanie           Fackrell             Antelope         CA
Joanne            Factor               Los Angeles      CA
Isaias            Fagundes             Medford          MA
Lissette          Fagundo              Downey           CA
Mena              Fahmy                Northridge       CA
Eugene            Fair                 Los Angeles      CA
Shamika           Faison               Folsom           CA
Arthur            Faison               Harvard          Ca
Audrina           Falcone              Inglewood        CA
Jimmy             Fang                 Union City       CA
Michael           Fang                 Sunnyvale        CA
Klodjan           Fani                 Roslindale       MA
Senya             Fania                San Jose         CA
Frederico         Farhadi              Springfield      MA
Ollie             Farmer               Riverside        CA


                             Page 22 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 23 of 78


      First Name         Last Name                City          State
George             Farmer               Los Angeles        CA
Clarence           Farmer               Rcho Sta Marg      CA
Akia               Farrahkon            Orangevale         CA
Jeremy             Faulkner             Lynn               MA
Roman              Federico             Grand Terrace      CA
Ilya               Feldman              San Mateo          CA
Alan               Felipe               Newton             MA
Jesse              Felix                Coachella          CA
James              Felix                Sacramento         CA
Nova               Felix                Antelope           CA
Miguel             Felix                Brockton           MA
Victor             Fernandes            Norton             MA
Andre              Fernandes            Lynn               MA
Sonia              Fernandez            Vallejo            CA
Ramon              Fernandez            San Leandro        CA
Luis               Fernandez            Lawrence           MA
Prospero           Fernando             Fremont            CA
Alexsander         Ferra                Bay Point          CA
Pilar              Ferrera              South Waltham      MA
Madijd             Ferri                Oakland            CA
Exzetta            Fields               Richmond           CA
Bryan              Fife                 Sacramento         CA
Robert             Figueroa             Sylmar             CA
Ana                Figueroa             Los Angeles        CA
Antonio            Filho                Daly City          CA
Jesse              Finamore             Los Angeles        CA
David              Finley               Hayward            CA
Kenneth W          Finn                 Salem              MA
Brendan            Fitzpatrick          Boston             MA
Tyrone             Fleming              Dorchester         MA
Christeen          Flemons              Sacramento         CA
Sebrena            Flennaugh            Oakland            CA
Jumbe              Fletcher             Los Angeles        CA
Joel               Fletes               San Francisco      CA
Kellie             Flippin              Fresno             CA
Jorge              Flores               Los Angeles        CA
Cesar              Flores               Corona             CA
Esteban            Flores               Lawrence           MA
Daniel             Flores               Pomona             CA
Marvin             Flores               Lynwood            CA
Patricia B         Flores               Bell Gardens       CA
Garfield           Flowers              Corona             CA
Dennis             Flowers              Canoga Park        CA
Reginald           Floyd                Rancho Cucamonga   CA


                              Page 23 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 24 of 78


     First Name         Last Name                City        State
Jesse             Floyd                Los Angeles      CA
Jazmyn            Floyd                Fontana          CA
Daniel            Fokuo                Framingham       MA
Adrian            Fonseca              Los Angeles      CA
Nelia             Fonsecia             New Bedford      MA
Ramon             Fontenot             San Francisco    CA
Marguerite        Forbes               Los Angeles      CA
Anthony           Ford                 Los Angeles      CA
Daniel            Ford                 Fresno           CA
Brandi            Ford                 Sacramento       CA
Mikayla           Ford                 Pinole           CA
Ernest            Ford Jr              Sacramento       CA
Sheba             Forge                West Hollywood   CA
Robert            Forman               Cathedral City   CA
Rayshaun          Fortes               Randolph         MA
Julie             Foss                 Malden           MA
Faith             Foster               Moreno Valley    CA
Samuel            Foulk                Beaumont         CA
Michelle          Fox                  Monrovia         CA
Daniella          Franca               San Mateo        CA
Monique           Francis              Anaheim          CA
Juana             Francisco            Los Angeles      CA
Monique           Franco               El Monte         CA
Olivia            Franco-Perez         San Francisco    CA
Eduardo           Francoia             Los Angeles      CA
Elicia            Frank                Beverly Hills    CA
Euvil             Frank                San Diego        CA
Mauchese          Franklin Jr          San Bernardino   CA
Johanna           Frappier             Framingham       MA
Hephzibah         Frazier              Boston           MA
Stacy             Frazier              Long Beach       CA
Tyler             Fredricksen          San Bernardino   CA
Crystal           Fredrickson          Pittsburg        CA
Larry             Freeman              Palmdale         CA
Rotteinia         Freeman              Alameda          CA
Rolanda           Freeman              Los Angeles      CA
Philip            Freitas              Clinton          MA
Brian             Freitas              Peabody          MA
Marcio            Freitas              Malden           MA
Samuel            Fret                 Lowell           MA
Ricky             Frias                Haverhill        MA
Alejandra         Fuentes              Pinole           CA
Salvador          Fuentes              Oakland          CA
Derek             Fujitsubo            Clovis           CA


                             Page 24 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 25 of 78


      First Name       Last Name                 City           State
Justin             Fultz                 Stockton          CA
Luis               Funez                 San Pablo         CA
Victor             Funez                 Los Angeles       CA
Daryck             Fuqua                 San Francisco     CA
Robert             Fusco                 Halifax           MA
Senai              Futur                 Richmond          CA
Celia              Gabriel               Taunton           MA
Enrique            Gabuardi              Lawndale          CA
James              Gachau                Malden            MA
Tamer              Galal                 Cupertino         CA
Mark               Galan                 Los Angeles       CA
Bryan              Galanos               Pepperell         MA
Camila             Galhardo              Newton            MA
Julio              Galindez              Citrus Heights    CA
Jesus              Galindo               San Diego         CA
Marina             Gallani               Burlington        MA
Cody               Gallant               San Bernardino    CA
Jose Martin        Gallardo              South Gate        CA
Pablo              Galvan                Los Angeles       CA
Michael            Galvan                Wildomar          CA
Saul               Galvan                Huntington Park   CA
Juan               Galvez                San Francisco     CA
Henry              Gambing               San Francisco     CA
Anthony            Gamez                 Ontario           CA
Rene               Gamino                San Jose          CA
Timothy F          Ganley                Winthrop          MA
Erwin              Garatigue             Anaheim           CA
Rene               Garay                 Roseville         CA
Alfredo            Garcia                North Hollywood   CA
Thomas             Garcia                Lomita            CA
Jeisson            Garcia                Lawrence          MA
Erika              Garcia                Garden Grove      CA
Shansurie          Garcia                Murrieta          CA
Frank              Garcia                Los Angeles       CA
Ashley             Garcia                San Diego         CA
Ramon              Garcia                Long Beach        CA
Miguel             Garcia                Modesto           CA
Melba              Garcia                Bellflower        CA
Luis               Garcia                La Habra          CA
Ruth               Garcia                San Jose          CA
Pablo              Garcia                San Jose          CA
Yanis              Garcia                Worcester         MA
Rafael             Garcia                Bellflower        CA
Roger              Garcia                Los Angeles       CA


                               Page 25 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 26 of 78


      First Name         Last Name               City           State
Victoria           Garcia               Richmond           Ca
Michelle           Garcia               San Jose           CA
Alfredo            Garcia               Sacramento         CA
Jerome             Garcia               Napa               CA
Reina              Garcia               Oakland            CA
Jose De Jesus      Garcia Salazar       Moreno Valley      CA
Matthew            Gard                 Oakland            CA
Jamiel             Gardner              Brockton           MA
Miguel             Garibay              Concord            CA
Thomas             Garland              Hawthorne          CA
Cecilia            Garner               Winnetka           CA
Tachina            Garrett              Antioch            CA
Edward             Garrison             Los Angeles        CA
Njeri              Garth                Inglewood          CA
Vanessa            Garza                Berkeley           CA
Richard            Gates                Fresno             CA
Angela             Gause-Brewster       Rancho Cucamonga   CA
Carmelita          Gauthier             Sacramento         CA
Emmanuel F.        Gauvin               Hyde Park          MA
Velma              Gay                  San Francisco      CA
Alexander          Gay                  Kingston           MA
Shishay            Gebreslassie         Santa Clara        CA
Gina               Genovese             Dorchester         MA
Nakia              Gentry               Los Angeles        CA
Bobby              Gentry               Modesto            CA
Alana              George               Boston             MA
Peterson           Georges              Stoughton          MA
Kenneth            Gerard               Fresno             CA
Michael            Gershenovich         Framingham         MA
Timothy            Geter                San Diego          CA
Charles            Geukgeuzian          Van Nuys           CA
Mohammad           Ghiasi               Sacramento         CA
Sujit              Ghimire              El Sobrante        CA
Richard            Ghiozzi              Medford            MA
Savanna            Gibson               Bellflower         CA
Nykia              Gibson               Sacramento         CA
Carl               Gibson               Los Angeles        CA
Sandeep            Gidda                San Jose           CA
Maria              Gil                  Lawrence           MA
Juan               Gil                  Long Beach         CA
Christopher        Gildea               Canton             MA
Kamau              Gill                 Antioch            CA
Rosanna            Gill                 Waltham            MA
Raymond            Gilliam              Los Angeles        CA


                              Page 26 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 27 of 78


      First Name          Last Name                City            State
Monica              Gilmer                 Oakland            CA
Devonna             Gilmore                Fairfield          CA
Shaandreia          Gilmore                Sacramento         CA
Edgardo             Giovanni Flores Paez   Concord            CA
Andrew              Girard                 Winchendon         MA
Diego               Giron                  Long Beach         CA
Terrance            Girton                 Oakland            CA
Joshua              Gitta                  Norwood            MA
Charles             Glackin                Los Angeles        CA
Laticia             Glenn                  Hesperia           CA
Velma               Glenn                  Pittsburg          CA
Johnny              Glover                 El Cajon           CA
Jeanette            Glover                 Los Angeles        CA
Raul                Glover                 Daly City          CA
Clay                Go                     San Francisco      CA
Ahlvin              Gochingco              Carson             CA
Christian           Goddard                El Dorado Hills    CA
Ishmael             Godfrey                Culver City        CA
Anthony             Gois                   Modesto            CA
Firudin             Gojazade               Roslindale         MA
Michael             Gokey                  Inglewood          CA
Randy               Golden                 Revere             MA
Daniel              Golez                  Ontario            CA
Stephen             Goll                   Winthrop           MA
Flavio              Gomes                  Taunton            MA
Jose Leoncio        Gomez                  Hillmont           CA
Josue               Gomez                  Fresno             CA
Anthony             Gomez                  Lawrence           MA
Ishmeal             Gomez                  Stockton           CA
Francisco Alberto   Gomez                  Dorchester         MA
Ruben               Gomez                  Sylmar             CA
Nalus               Gomez                  Somerville         MA
Monica              Gomez                  Los Angeles        CA
Luis                Gomez                  Bellflower         CA
Rickie              Gomez                  Compton            CA
Raul                Gomez                  Pomona             CA
John                Gomillion              North Hollywood    CA
Michael             Goncalves              Medford            MA
Anthony             Gonsalves              Hyde Park          MA
Jean                Gonzales               Braintree          MA
Vincent             Gonzales               Montebello         CA
Michael             Gonzales               Watsonville        CA
Laura               Gonzales               Hacienda Heights   CA
Sarah               Gonzales               Fremont            CA


                                Page 27 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 28 of 78


      First Name        Last Name                 City             State
Vincent            Gonzalez             Pico Rivera           CA
Hugo               Gonzalez             San Jose              CA
Daniel             Gonzalez             Simi Valley           CA
Louie              Gonzalez             Bermuda Dunes         CA
Miguel             Gonzalez             South San Francisco   CA
Ivan               Gonzalez             Hayward               CA
Mauricio           Gonzalez             Downey                CA
Richard            Gonzalez             Half Moon Bay         CA
Manuel             Gonzalez             Montebello            CA
Francis            Gonzalez             Dorchester            MA
Andrea             Gonzalez             San Jose              CA
Edgar              Gonzalez             Montebello            CA
Jessee             Gonzalez             Alhambra              CA
Brian              Gonzalez             Garden Grove          CA
David              Gonzalez             San Leandro           CA
Jorge              Gonzalez             Pacoima               CA
Edgar              Gonzalez             El Monte              CA
Rachel             Gonzalez             La Mirada             CA
Miguel             Gonzalez             Santa Ana             CA
Miguel             Gonzalez             Palmdale              CA
Leonard            Gonzalez             Hayward               CA
Marie              Gonzalez - Gago      Dracut                MA
Chris              Gooch                San Francisco         CA
Eric               Goode                Culver City           CA
Bradford           Gooding              Santa Cruz            CA
Brishell           Goodman              Upland                CA
Deja               Goodwin              Oakland               CA
Joseph             Goodwin              Milton                MA
Dara               Gordon               Millbrae              CA
Paul               Gorvin               North Hills           CA
Carnell            Goss                 Oakland               CA
Basil              Goss                 Los Angeles           CA
Precious           Gourdine             Sacramento            CA
Teronie            Gowie                Sherman Oaks          CA
Michael            Graciale             Haverhill             MA
Shirleen           Gradford             Long Beach            CA
Conroy             Graham               Nantucket             MA
Ebonie             Granderson           Sacramento            CA
Victoria           Granger              San Carlos            CA
Anthony            Grant                Marina Bay            MA
Virgil             Grant                Corona                CA
Khaleb             Grant                Los Angeles           CA
Genell             Grant- Zepher        Sacramento            CA
Jessica            Grasso               North Andover         MA


                              Page 28 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 29 of 78


      First Name        Last Name                 City           State
James              Graves               San Bernardino      CA
Eric               Gray                 Hawthorne           CA
Dakila             Grayson              Oakland             CA
Joy                Green                Los Angeles         CA
Kenisa             Green                Antioch             CA
Russell            Green                Danvers             MA
Jack               Green                Fitchburg           MA
Leanna             Green                Sacramento          CA
Randall            Green                Santa Fe Springs    CA
Marissa            Green                Sacramento          CA
Christina          Green                San Juan Bautista   CA
Simone             Green                Bellflower          CA
Keith              Greene               Oakland             CA
Davon              Gregory              Los Angeles         CA
Turhone            Griffin              Palmdale            CA
Earl               Griffin              Quincy              MA
Mathew             Griffith             Sacramento          CA
William            Griffith             Oakland             CA
Imani              Griffith             Elk Grove           CA
Michael            Griggs               Oakland             CA
Catherine          Grigoriou            San Francisco       CA
Gilbert            Grijalva             San Jose            CA
Frank              Grijalva             Hawthorne           CA
Arthur             Grimes               Oakland             CA
Tanisha            Grimes               Sacramento          CA
Gregory            Grimes               Sacramento          CA
Ambraya            Grisby               Stockton            CA
Raymond            Grissom              Pico Rivera         CA
Jose               Guadarrama           Bakersfield         CA
Anthony            Guadian              San Jose            CA
Walter             Guadron              Los Angeles         CA
Steven             Guardado             La Palma            CA
Ulises             Guardado             Hayward             CA
Louis              Guarente             Quincy              MA
Joseph             Guerra               San Francisco       CA
Oscar              Guerrero             Los Angeles         CA
Victor             Guerrero             Carson              CA
Josue              Guerrero- Uribe      North Hollywood     CA
Eduardo            Guevara              San Jose            CA
Ramon              Guevara              Daly City           CA
Melissa            Guffy                San Diego           CA
James              Guimont              Inglewood           CA
Christopher        Gula                 New Bedford         MA
Joseph             Gulino               Tewksbury           MA


                              Page 29 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 30 of 78


     First Name         Last Name              City            State
Jesse              Gulino              Dracut             MA
Joseph             Gulino Jr           Tewksbury          MA
Henryce            Gumes               Everett            MA
Marcia             Gunn Jones          Boston             MA
William            Gunther             North Chelmsford   MA
Tomas              Gutauskas           Mansfield          MA
Hector             Gutian              Rialto             CA
Eric               Gutierrez           West Point         CA
Tashebia           Guyton              Palmdale           CA
Kenneth            Guyton              Lodi               CA
Elvys              Guzman              Methuen            MA
Emily              Guzman              Dorchester         MA
Guillermo          Guzman              Long Beach         CA
Larbi              Hadidi              East Boston        MA
Zakia              Haight              Glendale           CA
Dawit              Hailu               Gardena            CA
Dasean             Hale                Sacramento         CA
Brandi             Haley               Palmdale           CA
Tawan              Hall                Los Angeles        CA
Ajahana            Hall                Ontario            CA
Depresha           Hall                Bay Point          CA
Joseph             Hamilton            Inglewood          CA
Nicholas           Hamilton            Sacramento         CA
Blake              Hamlin              San Francisco      CA
Brian              Hammond             Oceanside          CA
Fahmi              Hamza               Hayward            CA
Turkel             Hamzali             Van Nuys           CA
Larry              Hannah              Sacramento         CA
Michael            Hansen              Cathedral City     CA
Irma Christina     Hanson              Richmond           CA
Micheal            Harbaugh            Turlock            CA
Amy                Harcarik            Porter Ranch       CA
Jirea              Harden              Stockton           CA
Erica              Hardesty            Oakland            CA
Lithasha           Harmon              Antelope           CA
Steven             Harmon              Sacramento         CA
Lynn               Harness             Sacramento         CA
Mary               Haro                Corona             CA
Eric               Harper              Oakland            CA
Brian              Harrington          San Diego          CA
Tammy              Harris              Compton            CA
Delmarian          Harris              Sacramento         CA
Dexter             Harris              Hawthorne          CA
Lynette            Harris              Vallejo            CA


                             Page 30 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 31 of 78


       First Name        Last Name             City             State
Britney             Harris              Colton             CA
Anthony             Harris              Oakland            CA
Bobby               Harris              Stockton           CA
Kimberly            Harris              Sacramento         CA
Sharon              Harris              Los Angeles        CA
Lanette             Harris              Moreno Valley      CA
Dequone             Harris              Boston             MA
Christopher         Harris              Revere             MA
Bryant              Harris              San Lorenzo        CA
Nicole              Harris              San Bernardino     CA
Ronnie              Harris              Los Angeles        CA
Ariel               Harris              Huntington Park    CA
Tosha               Harrison            Fresno             CA
Felix               Harry               Burlingame         CA
Steven              Hart                Danville           CA
Robert              Hartley             Stockton           CA
Shannon             Hartwell            Pittsburg          CA
Rene                Hartwig             San Jose           CA
Cheryl              Harvey              Lodi               CA
George              Harvey              Bellflower         CA
Ladiamond           Harvey              San Francisco      CA
Behrouz             Hassanzadeh         San Jose           CA
Zameer              Hassim              Long Beach         CA
Mohamed             Hassoun             Cambridge          MA
Mohammed            Hassoun             Clovis             CA
Varonica            Hattix              San Jose           CA
Peter               Hauser              Hayward            CA
Jesse               Hauser              Duarte             CA
Michael             Hawkins             Los Angeles        CA
Adam                Hawkyard            Sanger             CA
Melissa             Hayes               Ashland            MA
Jordan              Hayes               San Jose           CA
Janell              Haynie              Rancho Cordova     CA
Terrence            Haywood             Panorama City      CA
Jeanine             Haywood             Rancho Cucamonga   CA
Sayed               Hazin               West Sacramento    CA
Richard             Heap                Dorchester         MA
Corinna             Heath               Wilmington         CA
Sarah               Hedgpeth            Anaheim            CA
Karl                Heiserman           Granada Hills      CA
Torrell             Henderson           Richmond           CA
Akim T.             Henderson           Richmond           CA
Larry               Hendricks           Vallejo            CA
Lyns                Hercule             Belmont            MA


                              Page 31 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 32 of 78


      First Name         Last Name              City           State
Kaley              Hermoso              Fremont           CA
Jesse              Hernandez            Fresno            CA
Osmar              Hernandez            San Jose          CA
Rosa               Hernandez            Venice            CA
Samuel             Hernandez            Dinuba            CA
Jordan             Hernandez            Fresno            CA
Alex               Hernandez            Rohnert Park      CA
Juan               Hernandez            San Bernardino    CA
Alexander          Hernandez            Los Angeles       CA
Michael            Hernandez            Aliso Viejo       CA
Alfredo            Hernandez            Oakland           CA
Eduardo            Hernandez            Los Angeles       CA
Roberto            Hernandez            Baldwin Park      CA
Julian             Hernandez            Huntington Park   CA
Yonel              Hernandez            Fall River        MA
Juan               Hernandez Jr         Los Angeles       CA
Michael            Herrera              Hopkinton         MA
Regina             Herrera              Vacaville         CA
Albert             Herrera              San Bernardino    CA
Sergio             Herrera              Hayward           CA
Cynthia            Herrera              Montebello        CA
Marcelino          Herrera              Los Angeles       CA
Monica             Herring              Bakersfield       CA
Michael            Herring              Playa Del Rey     CA
Dolores            Hesse                Whittier          CA
Jaziah             Hickerson            San Ramon         CA
Wally              Hicks                Corona            CA
Ann                Hicks                Roslindale        MA
Monique            Hicks                East Boston       MA
Michael            Hicks                San Leandro       CA
Mark               Higgins              Santa Clara       CA
James              Hightower            San Jacinto       CA
Samih              Hijazin              Covina            CA
Jessie             Hill                 Gardena           CA
Willie             Hill                 Vallejo           CA
Samantha           Hill                 Sacramento        CA
Marion             Hills                Oakland           CA
Tim                Hines                East Falmouth     MA
Richard            Hines                San Pablo         CA
Maria              Hinojosa             Chula Vista       CA
Juanita            Hinton               Victorville       CA
Brian              Hirsh                Los Angeles       CA
Jayme              Hochstrat            Sacramento        CA
Deon               Hodge                Pinole            CA


                              Page 32 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 33 of 78


      First Name        Last Name                City        State
Norma              Hodges              Sacramento       CA
Lester             Hogan               Sacramento       CA
Gilbert            Holguin             Clovis           CA
Patrick            Holian              Santa Barbara    CA
Elvin              Holland             Fresno           CA
Barbara            Holland             Oakland          CA
Kareem             Hollinquest         Sacramento       CA
Kyle               Holloway            Sacramento       CA
Ariel              Holmes              Northborough     MA
Ta-Leha            Holmes              Rancho Cordova   CA
Karen              Holmes              Boston           MA
Donald             Holmes              Rialto           CA
Richard            Hooker              La Mirada        CA
Walter             Hopkins             San Francisco    CA
David              Hopkirk             Roseville        CA
Carrie             Hopping             Sacramento       CA
Sokkhar            Hor                 Pomona           CA
Abubakr            Horrington          Oakland          CA
Imran              Hosain              Fremont          CA
Gennipher          Hosman              Merced           CA
Peter              Hou                 San Leandro      CA
Andrea             Houff               Patterson        CA
Latosha            Houston             Compton          CA
Montae             Howard              Vallejo          CA
Marka              Howard              San Jose         CA
Demetrius          Howard              Highland         CA
Derrick            Howell              Altadena         CA
Jason              Howlett             Oakley           CA
Toney              Hoy                 Compton          CA
Kris               Hubbard             Daly City        CA
Daniel             Hudson              Dedham           MA
Davante            Hudson              Compton          CA
Patricia           Huerta              Pomona           CA
Jacob              Huey Correa         San Diego        CA
Kathleen           Hufa                Gold River       CA
Ramona             Hufnagel            Daly City        CA
William            Hughes              Hyde Park        MA
Richetta           Hughes              Citrus Heights   CA
James Raymond      Hunt                Fresno           CA
Jesse              Hunter              Novato           CA
Felicia            Hunter              Los Angeles      CA
Marshall           Hunter              Sacramento       CA
Carson             Huntley             Seaside          CA
William            Hurst               Inglewood        CA


                             Page 33 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 34 of 78


      First Name         Last Name                City          State
Carlos             Hurtado              Hawthorne          CA
Mazin              Husain               Lynn               MA
Atif               Hussain              Anaheim            CA
Mark               Hutchinson           Lynn               MA
Christopher        Hylton               Whittier           CA
Marleinna          Iamaleava            Carson             CA
Gabriel            Ibarra               Clovis             CA
Keila              Ibarra               Los Angeles        CA
Mohammad           Ibrahim              Sacramento         CA
Ahmed              Ibrahim              Boston             MA
Ryan               Idica                San Lorenzo        CA
Eriri              Ifeanyi              Los Angeles        CA
Jonathan           Ihejeto              Los Angeles        CA
Harrison           Ingels               Worcester          MA
Derrick            Ingram               Sacramento         CA
Jarmel             Ingram               Rancho Cucamonga   CA
Jimmie             Irby                 Gardena            CA
Demetri            Irving               Madera             CA
Emiliano           Isidoro              Los Angeles        CA
Gregory            Isom                 Fairfield          CA
Kevon              Isom                 Los Angeles        CA
Shelley            Itelson              San Mateo          CA
Armand             Ivy                  Brockton           MA
Raymond            Izquierdo            Torrance           CA
Jamal              Jaber                Corona             CA
John               Jace                 Los Angeles        CA
Deanne             Jackson              Inglewood          CA
Delvin             Jackson              Los Angeles        CA
Shakara            Jackson              Long Beach         CA
Christine          Jackson              Van Nuys           CA
Marvin             Jackson              San Jose           CA
Cassandra          Jackson              Fairfax            CA
Celine             Jackson              Tiburon            CA
Juanita            Jackson              Long Beach         CA
Pearlesha          Jackson              Sacramento         CA
Dennis             Jackson              Inglewood          CA
Eboni              Jackson              Los Angeles        CA
Dana               Jackson              Quincy             MA
Jimmie             Jackson              Concord            CA
Rodney             Jackson              Sacramento         CA
Edward             Jackson              Stockton           CA
Paulette           Jackson              Hercules           CA
Tiffany            Jackson              San Pablo          CA
Jacqueline         Jackson              Oakley             CA


                              Page 34 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 35 of 78


      First Name        Last Name                  City          State
Shawn              Jackson               San Francisco      CA
Karen              Jackson               Moreno Valley      CA
Felicia            Jackson-Davis         San Jose           CA
Carl               Jacobs                San Francisco      CA
Maurice            Jacobs                Moreno Valley      CA
John               Jadelrab              Burlingame         CA
Jamil              Jaffer                Carson             CA
Daniel             Jalbert               Danvers            MA
Joseph             Jaldon                Pasadena           CA
Danielle           James                 Stoughton          MA
Ayela              James                 Pinole             CA
La Tanya           James                 Long Beach         CA
Connie             Jamison               Gardena            CA
Najia              Jamjoum               Alameda            CA
Naeem              Janjua                Sacramento         CA
Kenneth            Janke                 San Leandro        CA
Andres             Jaramillo             Revere             MA
Edward             Jaramillo             Rancho Cucamonga   CA
Moataz             Jarideh               Tustin             CA
Gabriela           Jauregui              Los Angeles        CA
Pezhman            Javanbakhti           Citrus Heights     CA
Florentino         Javier                San Jose           CA
Quentin            Jean                  Boston             MA
Alyssa             Jean Gilles           Sacramento         CA
Betsy              Jean-Baptiste         Braintree          MA
Gardinel           Jeanlouis             Brockton           MA
Lenard             Jefferson             El Segundo         CA
Richard            Jefferson             Fullerton          CA
Lawrence           Jenkins               Davis              CA
Andrew             Jenkins               Antelope           CA
Mar'Kinya          Jenkins               Sacramento         CA
Kiesha             Jenkins               Sacramento         CA
Ebony              Jennings              Modesto            CA
Reginald           Jennings              Los Angeles        CA
Laurie             Jensen                Merced             CA
Sparkle            Jernigan              Baypoint           CA
Tamar              Jerome                Hyde Park          MA
Eric Giannini      Jihad Bensebahia      Sacramento         CA
Barry              Jimena                Livermore          CA
Robert             Jimenez               South Gate         CA
Manuel             Jimenez               Inglewood          CA
Mohammed           Jiwa                  Rancho Cucamonga   CA
Ingemar            Jogestedt             Culver City        CA
Shaman             Johal                 Livingston         CA


                               Page 35 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 36 of 78


      First Name        Last Name              City           State
Andrea             Johnson             Antioch           CA
Miles              Johnson             Boulder Creek     CA
Patricia           Johnson             Palo Alto         CA
Shawn              Johnson             Los Angeles       CA
Tania              Johnson             Los Angeles       CA
Cody               Johnson             Los Angeles       CA
Tristan            Johnson             Sacramento        CA
Antwon             Johnson             Hawthorne         CA
Eric               Johnson             Oroville          CA
Michael            Johnson             Los Angeles       CA
Michael            Johnson             West Sacramento   CA
Keith              Johnson             Pittsburg         CA
Effie              Johnson             Sacramento        CA
Shon               Johnson             Jamaica Plain     MA
Tammye             Johnson             Hanford           CA
Delma              Johnson             San Leandro       CA
Monica             Johnson             Modesto           CA
Kevin              Johnson             Victorville       CA
Blossom            Johnson             Taunton           MA
Tyrone             Johnson             Escalon           CA
Cameron            Johnson             Vallejo           CA
Gretta             Johnson             Antioch           CA
Ashley             Johnson             Rialto            CA
Richard            Johnson             Worcester         MA
Tomarie            Johnson             Fontana           CA
Jerae              Johnson             Vallejo           CA
Darryl             Johnson             Bellflower        CA
Lakendra           Johnson             Corona            CA
Myles              Johnson             San Bernardino    CA
Victor             Johnson             Saugus            CA
Ashley             Johnson             Fairfield         CA
Paulette           Johnson             San Francisco     CA
Angela             Johnson             Inglewood         CA
Devonte            Johnson             Chico             CA
Cherise            Johnson             San Francisco     CA
Jermain            Johnson             Auburn            MA
Kenneth            Johnson             San Bernardino    CA
Tamba              Johnson             Lynn              MA
Leandra            Johnson             Sacramento        CA
Girmay B.          Johnson             Los Angeles       CA
Sandro             Jolibois            Lynn              MA
Claudia            Jolon Chacon        Los Angeles       CA
Sony               Jonathas            Malden            MA
Patrick            Jonathas            Medford           MA


                             Page 36 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 37 of 78


      First Name         Last Name                City        State
Cierra             Jones                San Diego        CA
Octavia            Jones                Los Angeles      CA
Alesha             Jones                Malden           MA
Ricky              Jones                Altadena         CA
Evans              Jones                Tracy            CA
Gloria             Jones                Los Angeles      CA
Ralph              Jones                Sacramento       CA
Quincynthia        Jones                Citrus Heights   CA
Willie             Jones                Boston           MA
Daniel             Jones                Elverta          CA
Diann              Jones                Lancaster        CA
Lavette            Jones                Pittsburg        CA
David              Jones                San Jose         CA
Daniel             Jones                Richmond         CA
Robin              Jones                Los Angeles      CA
Laree              Jones                Banning          CA
Lisa               Jones                Sacramento       CA
Kochise            Jones                San Francisco    CA
William            Jones                Yucaipa          CA
Debra              Jones                Richmond         CA
Marquise           Jones                Sacramento       CA
James              Jones                Sacramento       CA
April              Jones                Compton          CA
Sanford            Jones                Long Beach       CA
Dezsanee           Jones                San Bernardino   CA
Marissa            Jones                Hawthorne        CA
Vernon             Jones                Richmond         CA
Matthew            Jones                Hawthorne        CA
Tyrone             Jones                Vallejo          CA
Tony               Jordan               Sacramento       CA
Jamal              Jordan               Randolph         MA
Deshanne           Jordan               Los Angeles      CA
Rakalla            Jordan               Sacramento       CA
Jeanette Prado     Jose Figeroa         Riverside        CA
Rosalien           Joseph               Antioch          CA
Jeshurun           Joseph               Los Angeles      CA
Daronte            Joseph               Vallejo          CA
Ronald             Joseph               Boston           MA
Darnell            Joseph               Suisun City      CA
Nicolson           Joseph               Milton           MA
Renel              Josil                Randolph         MA
Portia             Jourdan              Oakland          CA
Derrick            Julien               Salem            MA
Nersonn            Justine              Lynn             MA


                              Page 37 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 38 of 78


      First Name        Last Name                 City        State
Richard            Kagan               Wilbraham         MA
Selemon            Kahasu              Santa Clara       CA
Hamidreza          Kaibollahi          Reseda            CA
Micheal            Kakande             Waltham           MA
Fnu                Kamaluddin          Union City        CA
Ahmed              Kamara              Concord           CA
Marcellus          Kane                Littlerock        CA
Andrew             Kanihan             Santa Rosa        CA
Nick               Kantar Jr           Citrus Heights    CA
Jeet               Karki               Sunnyvale         CA
Matthew            Karol               Gloucester        MA
Yolanda            Karoui              Los Angeles       CA
Mustapha           Kartouche           Boston            MA
Yosef              Kasse               Cambridge         MA
Shaun              Kasten              Redlands          CA
Gabriel            Katich              Hollister         CA
Charanjit          Kaur                San Jose          CA
Harpreet           Kaur                Mountain House    CA
Dwayne             Kawar               Campbell          CA
Lane               Keck                San Diego         CA
Steven             Keeley              San Diego         CA
Richard            Keen                San Francisco     CA
Dorjan             Keka                Peabody           MA
Michael            Kelley              Braintree         MA
Tina               Kelley              Modesto           CA
Alisha             Kelly               Kingsburg         CA
Tocarra            Kelly               Sacramento        CA
Keyonda            Kendall             Sacramento        CA
Michael            Kendrick            San Francisco     CA
Jamie              Kennedy             Stockton          CA
Christy            Kennedy             Sacramento        CA
Johnathan          Kennedy             San Leandro       CA
Nicole             Kennedy             Los Angeles       CA
Daron              Kenney              Compton           CA
John               Kent                Revere            MA
Richard            Kessee              Los Angeles       CA
Melad              Kest                San Dimas         CA
Anthony            Keung               Fremont           CA
Lena               Khalek              South Easton      MA
Ayman              Khatib              Colton            CA
Preuch             Khoeum              Sacramento        CA
Hamidullah         Khosty              Sacramento        CA
Adrian             Kibble              Los Angeles       CA
Dale               Kilgore             Cambridge         MA


                             Page 38 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 39 of 78


    First Name          Last Name              City          State
Scott             Kilpatrick           Riverside        CA
Jeff              Kilty                Antelope         CA
Kristen           Kim                  San Jose         CA
Gerald            King                 Gardena          CA
La Shawnda        King                 San Francisco    CA
John              King                 Los Angeles      CA
Mark              King                 Pacifica         CA
Alnita            King                 Hanford          CA
Micheal           King                 Bakersfield      CA
Damon             Kiser                Malden           MA
Matthew           Klein                El Cajon         CA
Brenna            Klink                Los Angeles      CA
Teddi             Knight               Inglewood        CA
Thaddeus          Knoll                Whittier         CA
Ramiz             Kohi                 Pacifica         CA
David             Kokindo Jr           Dedham           MA
Adedayo           Kolade               Fresno           CA
Manjinder         Kooner               San Jose         CA
Stephen           Korchin              Stoughton        MA
Derrick           Kosolobov            Santa Clara      CA
Brenda            Kountz               Paradise         CA
Helen             Kouta                New Bedford      MA
Sheryl            Krumm                Lancaster        CA
Matthew           Kruse                Sacramento       CA
Joseph            Kuhn                 Whittier         CA
Gurvinder         Kumar                Daly City        CA
David             Kumar                Malden           MA
Krisniel          Kumar                Sacramento       CA
Raymond           Kwan                 Richmond         CA
Richard           Kwan                 Randolph         MA
David             Kyemba               Waltham          MA
Iris              La Salle             Vallejo          CA
Maria             Labella              Hemet            CA
Luxon             Laborieux            Folsom           CA
Mondy             Lacroix              Malden           MA
Jeffer            Lagos                Los Angeles      CA
Alicia            Laing                Attleboro        MA
El Mehdi          Lakhnigue            Medford          MA
Ninim             Lama                 San Pablo        CA
Patricia          Lamando              Nahant           MA
William           Lamar                Sherman Oaks     CA
Kirkland          Lamb                 Gardena          CA
Leah              Lambert              Lakewood         CA
Richard           Lamonica             Framingham       MA


                             Page 39 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 40 of 78


     First Name         Last Name              City           State
Mark              Lampert              Dedham            MA
Shawn             Lanciani             Malden            MA
Belouse           Landor               San Bernardino    CA
Amelia            Landreth             Los Angeles       CA
Kwahsi            Landry               Fremont           CA
William           Langkilde            Pleasanton        CA
Joan              Langley              North Weymouth    MA
Reginald          Lao                  Long Beach        CA
Isagani           Lapena               San Jose          CA
Michael           Lapiana              Somerville        MA
Patrice           Lapierre             Needham           MA
Matthew           Laporte              Beverly           MA
Angel             Lara                 Bakersfield       CA
Kevin             Lara                 Oakland           CA
Roger             Lara                 Montebello        CA
Alfonso           Lara - Ochoa         Vallejo           CA
Noel              Largaespada          Albany            CA
Raquel            Largo                Chino             CA
Eric              Lassiter             Torrance          CA
Tevita            Lasukau              San Jose          CA
Nicholas          Latin                Sacramento        CA
Ifeanyi           Lator                Boston            MA
Lucas             Latouf               Stevenson Ranch   CA
Ababa             Lauer                Watertown         MA
Marthalyn         Laulusa              Long Beach        CA
Tatasi            Lauofo               Daly City         CA
Wilson            Lauture              Brockton          MA
Janice            Law                  Moreno Valley     CA
Saheed            Lawal                Murrieta          CA
Kirkland          Laws - Carr          Stockton          CA
Aliece            Lawson               Los Angeles       CA
Linnora           Lay                  Fontana           CA
Nadejda           Layne                Castro Valley     CA
Beninno           Lazaro               San Bruno         CA
Joseph            Lazos                Downey            CA
Dawn              Le Blanc-Cooks       Elk Grove         CA
Bonisha           Lea                  Vallejo           CA
William           Leach                Hyde Park         MA
Francis           Leal                 Hayward           CA
Greg              Lecount              Elk Grove         CA
Mario             Lecue                Hayward           CA
Theresa           Ledeatte             Van Nuys          CA
Teddy             Lee                  Fontana           CA
David             Lee                  Moreno Valley     CA


                             Page 40 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 41 of 78


       First Name       Last Name                  City          State
Suavea              Lee                    Oakland          CA
Larry               Lee                    Sacramento       CA
Chris               Leeson                 Roseville        CA
Pierre              Lefeige                Milton           MA
Brigette            Lefort                 Rancho Cordova   CA
Marco               Leite                  Weymouth         MA
Mary                Lemon                  Oakland          CA
Henry               Lemus                  Anaheim          CA
Elizabeth           Leon                   Bell Gardens     CA
Jerome              Leonard                Hercules         CA
Aaron               Leone                  Pleasanton       CA
Corey               Leornas                Lathrop          CA
Benjiman            Lesly                  Los Altos        CA
Leilani             Levingston             Elk Grove        CA
Brandon             Lewin                  Fairfield        CA
Laurie              Lewis                  San Pablo        CA
Yvonne              Lewis                  West Covina      CA
Latoya              Lewis                  Clovis           CA
Al                  Lewis                  San Leandro      CA
Danitra             Lewis                  San Bernardino   CA
Capperine           Lewis                  Sacramento       CA
Shannon             Lewis                  Sacramento       CA
David               Lewis                  Whitman          MA
Chanel              Lewis                  Carson           CA
Dawn                Lewis                  Vallejo          CA
Cheryl              Lewis                  San Jose         CA
Jessie              Lewis                  Compton          CA
Crystal             Lewis                  Los Angeles      CA
Cherrise            Lewis                  Oakland          CA
Valissa             Lewis                  Elk Grove        CA
Clemecia            Lewis                  Citrus Heights   CA
Antionette          Lewis                  Oakland          CA
Verna               Lewis                  Dublin           CA
Errol               Licciardi              Acton            Ma
Theresa             Lietzau                Carson           CA
Jeongmyung          Lim                    San Francisco    CA
Christina           Lim                    Long Beach       CA
Rodolfo Valadez     Lima                   Los Angeles      CA
Ines                Limeta                 Cimarron         CA
Jeff                Little                 Los Angeles      CA
Heather             Littles                Saugus           MA
Kacper              Litwin                 Santa Clara      CA
Elijah              Liu                    San Fernando     CA
Kamasu              Livingston             Walnut Creek     CA


                                 Page 41 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 42 of 78


       First Name        Last Name                City        State
Tamera              Livingston          Rancho Cordova   CA
Mary                Lizarraga           North Hills      CA
Anthony             Lizarraga           Hollywood        CA
Charity             Lloyd               Moreno Valley    CA
Khari               Lobin               Inglewood        CA
Stephan T           Lockwood            Stoughton        MA
Steven              Loehr               Santa Ana        CA
Vincent             Loeng - Loth        Stockton         CA
Jose                Loera               Los Angeles      CA
Jaeu                Logan               Long Beach       CA
James               Logan               San Jose         CA
Knight              Lombardo            Hawthorne        CA
Lenore              London              Chino            CA
Donna               Long                Los Angeles      CA
Shalisa             Loomis              Placentia        CA
Jerry               Lopes               Manteca          CA
Artemio             Lopez               San Bruno        CA
Krystal             Lopez               Altadena         CA
David               Lopez               Sacramento       CA
Eduardo A           Lopez               Downey           CA
David               Lopez               Fresno           CA
Davida              Lopez               Martinez         CA
Willy               Lopez               Ontario          CA
Mario               Lopez               Fresno           CA
Jose                Lopez               Bakersfield      CA
Juvenal             Lopez               El Monte         CA
Jesus               Lopez               Sunnyvale        CA
Corina              Lopez               Clovis           CA
Jose                Lopez               Lowell           MA
Juan                Lopez               Los Angeles      CA
Ingrid              Lopez               Long Beach       CA
Jonathan            Lopez               Commerce         CA
Adrian              Lopez               Napa             CA
Danny               Lopez               Echo Park        CA
Maria               Lopez               Fullerton        CA
Pedro               Lopez               Menifee          CA
Michelle            Lopez               Los Angeles      CA
Juan                Lopez               Fontana          CA
Martha              Lopez               Los Angeles      CA
Erick               Lopez               South Gate       CA
Dila                Loseil              Brockton         MA
Josilien            Louis               Medford          MA
Michael             Louka               Northridge       CA
Timothy M           Lourenco            Yucaipa          CA


                              Page 42 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 43 of 78


      First Name      Last Name                 City             State
Tyrone             Love               Los Angeles           CA
Jason              Lovely             Sacramento            CA
Erika              Lovett             Gardena               CA
Qwanisha           Lowe-Gomez         Stockton              CA
William            Lowell             South San Francisco   CA
Daniel             Lozano             Monterey Park         CA
Armando            Lozano             Fresno                CA
David              Luangraj           Oakland               CA
Robert             Lucas              Roxbury               MA
Jackson            Lucas              Randolph              MA
Demeka             Lucas              Downey                CA
Quilla             Lucas              Elk Grove             CA
Matthew            Lucero             Fresno                CA
Paul               Lucia              Tewksbury             MA
Ivilson            Luciano Ll         Oakland               CA
Sheila             Luckie             SACRAMENTO            CA
Michael            Luera              Tracy                 CA
Estella            Lugo               San Bernardino        CA
Eva                Lujano             Pittsburg             CA
Brandon            Lumba              La Puente             CA
Rose               Luna               Lowell                MA
Victor             Luna               Lowell                MA
Carrie             Lunares            San Jose              CA
Pierre             Lundy              Everett               MA
Musa               Luwaga             Woburn                MA
Dara               Ly                 Long Beach            CA
Jason              Lyke               Sherman Oaks          CA
Lamont             Lynch              Emeryville            CA
Darryl             Lynch              Dublin                CA
Tiffany            Lynch              San Pablo             CA
Wanda              M. Watson          Los Angeles           CA
Diego              Macabuag           Torrance              CA
James              Maccanell          Easthampton           MA
Sean               Macdonald          Braintree             MA
Anthony            Machado            Melrose               MA
John               Macias             El Monte              CA
Tajay              Mack               Modesto               CA
Earle              Macveigh           Woodland Hills        CA
Kalifa             Madden             Los Angeles           CA
Jerome             Madison            Victorville           CA
Jason              Madison            Oakland               CA
Mario              Madrid             Hayward               CA
Delmy              Madrid             Downey                CA
Samuel             Maeshack           Lancaster             CA


                            Page 43 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 44 of 78


     First Name        Last Name                 City        State
Julius            Magee               Sacramento        CA
Timothy           Magestro            Grover Beach      CA
Rakesh            Maharaj             Elk Grove         CA
Michael           Maher               Holden            MA
Sean              Mahon               Brockton          MA
Joel              Major               Oakland           CA
Bryan             Malabag             La Grange         CA
Livingston        Malcolm             Oakland           CA
Aaron             Maldonado           Ontario           CA
Michael           Malik               Cupertino         CA
Shafi             Malikzadah          Fremont           CA
Eugeniu           Maliucov            Sacramento        CA
John              Malloy              Cambridge         MA
Latasha           Malone              Pittsburg         CA
Regine            Manabat             Los Angeles       CA
Medardo           Manansala           El Monte          CA
David             Manaoat             Oakley            CA
Soraya            Maness              Dorchester        MA
Celisse           Manier              Oakland           CA
Alyssa            Manikad             Sun Valley        CA
Jesse             Manipol             Stockton          CA
Michael           Mantellino          San Pedro         CA
Artur             Manukyan            North Hills       CA
Kevin             Manzilla            Los Angeles       CA
Nabil             Manzo               Santa Clara       CA
Jose              Manzo               Lynwood           CA
Rosa              Maravilla           Petaluma          CA
Jacquelin         Marble              Garden Grove      CA
Nakia             Marcelino           Norwood           MA
Tiffany           Marciello           Billerica         MA
Franklin          Marcos              Fall River        MA
Juan Manuel       Marin               Signal Hill       CA
Raymon            Marines             Bell Gardens      CA
Robert            Marks               Fair Oaks         CA
Nathan            Marlow              Sacramento        CA
John              Marol               North Attleboro   MA
Justin            Maron               Rodeo             CA
Armando           Marquez             Riverside         CA
Fernando          Marquez             Bell              CA
Gustavo           Marquez             Gardena           CA
Matthew           Marrano             Plymouth          MA
Tasha             Marriott            Sacramento        CA
John              Marshall            Antioch           CA
Debra             Martin              Victorville       CA


                            Page 44 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 45 of 78


      First Name        Last Name                City        State
David              Martin              Lake Arrowhead   CA
Lee                Martin              Laguna Hills     CA
Ashley             Martin              Oakland          CA
Erick              Martinez            Richmond         CA
Steve              Martinez            Fremont          CA
Steven             Martinez            San Francisco    CA
Roberto            Martinez            Redwood City     CA
Ninoska            Martinez            Richmond         CA
Marco              Martinez            San Pablo        CA
Tino               Martinez            Santa Rosa       CA
Ben                Martinez            San Mateo        CA
Guadalupe          Martinez            Garden Grove     CA
Jose               Martinez            Los Angeles      CA
Jorge              Martinez            Pleasant Hill    CA
Caroline           Martinez            Whittier         CA
Gilbert            Martinez            Vallejo          CA
Michael            Martinez            Chino            CA
Frank              Martinez            Wilmington       CA
Miguel             Martinez            Azusa            CA
Hector             Martinez            Whittier         CA
Pamela             Martins             Bridgewater      MA
Willian            Martir              Redwood City     CA
Nathan             Masih               San Leandro      CA
Rita               Mason               Oakland          CA
Latonia            Mason               El Sobrante      CA
Kimberly           Mason               Sacramento       CA
Donna              Mason               North Easton     MA
Arme'Is            Mason               Berkeley         CA
Mohammad           Masoud              Pittsburg        CA
Sara               Massengale          Orangevale       CA
Raymond            Masten              Ione             CA
Boris              Matayev             San Francisco    CA
Darwin             Mateo               Randolph         MA
Zachary            Mathieu             Millbury         MA
Niyon              Mathis              Palmdale         CA
Michael            Matsumoto           Sun Valley       CA
Arthur             Matthew             Roxbury          MA
Michael            Matthews            La Palma         CA
Marvin             Mattox              Harbor City      CA
Tanjanique         Maxwell             Fresno           CA
Dwight             Maxwell             Los Angeles      CA
Germaine           Mayers              Cambridge        MA
Lauren             Mayes               Los Angeles      CA
Mya                Mayfield            Sacramento       CA


                             Page 45 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 46 of 78


     First Name       Last Name                 City              State
Saul              Maytorena            Calexico              CA
Devon             Mazure               Anaheim Hills         CA
Taylor            Mc Donald            Weymouth              MA
Michael           Mc Duff              Rancho Cucamonga      CA
Richard           Mc Gee               South San Francisco   CA
Tyrone            Mc Kinnon            Vallejo               CA
Machel            Mc Lean              Los Angeles           CA
Kareen            Mcabe                Stkn                  CA
Robert            Mcabee               Los Angeles           CA
Earl              Mcallister           Lowell                MA
Gregory           Mcbride              Brockton              MA
Kendle            Mccalebb             Rialto                CA
Allison           Mccann               Quincy                MA
Patrick           Mccarthy             Covina                CA
Sheena            Mcclain              San Francisco         CA
John              Mcclain              Quincy                MA
Ben               Mcclary              Boston                MA
Joseph            Mcclendon            Vallejo               CA
Sean              McClinton            Norco                 CA
Faith             Mcconico             North Hollywoof       CA
Emanuel           Mccorvey             Fresno                CA
Angel             Mccoy - Casey        San Pedro             CA
Pernell           Mcdaniel             Boston                MA
Seamus            Mcdonagh             San Francisco         CA
Brian             Mcdonald             Hopedale              MA
Nickie            Mceachin             Rancho Cordova        CA
Clay              Mcfarland            San Francisco         CA
Albert            Mcgarrity Iii        Wildomar              CA
Karen             Mcgee                Compton               CA
Barbara           Mcgee                Sacramento            CA
Ronrico           Mcgehee              Fresno                CA
Dedrick           Mcghee               Sacramento            CA
Shawn             Mcgowan              Chino Hills           CA
Ronald            Mcgrath              Haverhill             MA
Martin            Mcgrath              Berkeley              CA
Winston           Mcintosh             Hawthorne             CA
Aaron             Mcintyre             North Hills           CA
David Paul        Mckinnon             San Jose              CA
Hayes             Mcmillan             Moreno Valley         CA
Shantel           Mcmillian-Glass      Bellflower            CA
Kenneth           Mcneal               North Hollywood       CA
Kaileigh          Mcneil               Charlestown           MA
Anthony           Mcpheeters           Los Angeles           CA
Myisha            Mcswine              Redlands              CA


                             Page 46 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 47 of 78


      First Name        Last Name              City          State
Hannah             Mecaskey            Boston           MA
Omar               Medarno             Los Angeles      CA
Priscilla          Medeiros            Leominster       MA
Wayne              Medeiros            Antioch          CA
Miguel             Medina              Fall River       MA
Manuel             Medina              Boston           MA
Joe                Medina              Marina           CA
Jennifer           Medinas             Fairfield        CA
Frady              Medrano             Peabody          MA
Juan               Medrano             Valley Village   CA
Shainysse          Meekins-Bolden      El Segundo       CA
Margaret           Mejia               Fowler           CA
David              Mejia               Fowler           CA
Byron              Mejia               San Francisco    CA
Yessideiry         Mejia               Salem            MA
Luis               Mejia               Los Angeles      CA
Francisco          Mejia               Jamaica Plain    MA
Ryan               Melanaphy           Peabody          MA
Anthony            Melancon            Sacramento       CA
Dana               Melanson            Knightsen        CA
Saghatel           Melkumyan           Sun Valley       CA
Jody               Mena-Ancheta        Fresno           CA
Simao              Mendes              Pittsfield       MA
Weslley            Mendes Teodoro      San Bruno        CA
Mark               Mendez              Merced           CA
Gregorio           Mendez              Los Angeles      CA
Blanca             Mendez              San Francisco    CA
David              Mendivil            San Bernardino   CA
Maria G            Mendoza             Orosi            CA
Alejandro          Mendoza             Orosi            CA
Nicole             Mendoza             Sacramento       CA
Juan Carlos        Mendoza             Oakland          CA
Miguel             Mendoza             Los Angeles      CA
Justin             Mendoza             Winnetka         CA
Jezabell           Mendoza             Hopkinton        MA
Richard            Mendoza             Los Angeles      CA
Luis               Mendoza             Corona           CA
Winter             Mendoza             Los Angeles      CA
Connor             Menjares            Pepperell        MA
Cesar              Meraz               Azusa            CA
Robert             Mercado             Pico Rivera      CA
Mario              Merlos              Reseda           CA
Sharon             Merrell             Chowchilla       CA
Jeff               Merrell             Corona           CA


                             Page 47 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 48 of 78


      First Name         Last Name                 City              State
Trisha             Merriott                Campbell             CA
Joseph             Mesite                  Oxford               MA
Iskandaryan        Mesrop                  Daly City            CA
Matsen             Mestor                  Manteca              CA
Francisco          Meto                    Weymouth             MA
Tarek              Mettali                 San Francisco        CA
Areli              Meza                    Los Angeles          CA
Raymond            Meza                    San Jose             CA
Luis               Meza-Valencia           San Bruno            CA
Estifanoes         Mhur                    Oakland              CA
Eduardo            Milagre                 Hyannis              MA
Melva              Miles                   Sacramento           CA
Adriane            Miles                   Sacramento           CA
Savannah           Milhaeux                Oakland              CA
Angelo             Miller                  Daly City            CA
Ariyan             Miller                  Stockton             CA
Larry J            Miller                  San Leandro          CA
Dasean             Miller                  Hawthorne            CA
Janet              Miller                  Canoga Park          CA
Bernadine          Miller                  Sacramento           CA
Scott              Miller                  Orinda               CA
Niesha             Mills                   Inglewood            CA
Coldman            Milton                  Citrus Heights       CA
Solomon            Mims                    Newark               CA
Hakop              Minasyan                Los Angeles          CA
Michael            Miner                   Elk Grove            CA
Sidney             Minor                   Antioch              CA
Tenishea           Minter                  Sacramento           CA
Ephrem             Mirach                  Oakland              CA
Christian          Miranda                 Los Angeles          CA
Juan               Miranda                 Los Angeles          CA
Angelo I           Miranda                 Whittier             CA
Fnu                Mirza Zubair Ali Baig   Fremont              CA
Sammy              Mitchell                Roseville            CA
Apryl              Mitchell                Sacramento           CA
William            Mitchell                North Reading        MA
Jeremiah           Mitchell                Sacramento           CA
Joyce              Mitchell                Pine Mountain Club   CA
Jacqueline         Modica                  Sacramento           CA
Tom                Moges                   Santa Rosa           CA
Qasim              Mohammed                Daly City            CA
Martin             Moiba                   Hawthorne            CA
Oweis              Mokatish                San Francisco        CA
Victor             Molina                  Van Nuys             CA


                               Page 48 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 49 of 78


     First Name        Last Name                  City            State
Jose               Molina              South San Francisco   CA
Juan               Molina              Long Beach            CA
Paola              Moncaba             San Francisco         CA
Kim                Monday              Inglewood             CA
Steve              Mondragon           Perris                CA
Leonardo           Monge               Bell Gardens          CA
Paulo              Moniz               Randolph              MA
Brandon            Monroe              Rancho Cucamonga      CA
Jose               Monroy              Stkn                  CA
Guadalupe          Monroy              Vallejo               CA
Jose               Montalvan           Santa Rosa            CA
Samuel             Montanez            Fresno                CA
Irineu             Monteiro            Brockton              MA
Joao               Monteirodepina      Fall River            MA
Arien              Monti               Worcester             MA
Daisy              Montoya             South Gate            CA
Retha              Moody               Dorchester            MA
Jannae             Moody               Long Beach            CA
Ryan               Mooney              Medway                MA
Denise             Moore               San Bernardino        CA
Mark               Moore               Sacramento            CA
Norris             Moore               Rancho Cucamonga      CA
Lashun             Moore               Oakland               CA
Michael            Moore               Brea                  CA
Darreyl            Moore               Carson                CA
Reginald           Moore 2Nd           Perris                CA
Christopher        Moorhead            Worcester             MA
Andrew             Moppin              Gardena               CA
Jose               Mora                Los Angeles           CA
Maria              Mora                Modesto               CA
Javier             Mora Jr             Westminster           CA
Bizhan             Moradi              Redlands              CA
Luciano            Morales             Upland                CA
Oscar              Morales             Upland                CA
Gregory            Morales             Moreno Valley         CA
Alexander          Morales             Rancho Cucamonga      CA
Cesar              Morales             Encino                CA
Vanessa            Morales             Randolph              MA
Bryan              Morales             Hayward               CA
Vicente            Morel               San Leandro           CA
Matthew            Moreland            Los Angeles           CA
Daniel             Moreno              San Mateo             CA
Alexsandra         Moreno              El Monte              CA
Erica              Moreno              Fresno                CA


                             Page 49 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 50 of 78


       First Name       Last Name                 City             State
Andrew              Moreno              Long Beach            CA
Marco               Moreno              Pittsburg             CA
Wiendi              Morgan              Stockton              CA
Crystal             Morgan              Sacramento            CA
Ryan                Morgan              Danville              CA
Kenyatte            Morgan              Wilmington            CA
Levi                Morgan              Patterson             CA
Florine             Morgan              Los Angeles           CA
Rochelle            Moritz-Seet         Petaluma              CA
Brianna             Morris              Hawthorne             CA
Karen               Morris              Salida                CA
Kimberly            Morris              Hayward               CA
Anitra              Morris              Rosemead              CA
Kyle                Morris              Malden                MA
Jarrell             Morrison            Lowell                MA
Frank               Morrow              Discovery Bay         CA
Vatina              Mosby               San Francisco         CA
Candis              Mosby               San Bernardino        CA
Kimberly            Moseley             Los Angeles           CA
Robert              Mosley              Modesto               CA
Osama               Mostafa             Elk Grove             CA
Patrick             Moten               Fairfield             CA
Saleh               Moujtahid           Fitchburg             MA
Jody                Moulton             Riverside             CA
Theresa             Mounphoxay          San Francisco         CA
Washington          Moura               Framingham            MA
Wanderson           Moura               Shrewsbury            MA
Adnan               Mousa               Santa Clara           CA
Kadar               Moussa              Canton                MA
Antonio             Mouton              Richmond              CA
Karolina            Moya                Huntington Park       CA
Kurai               Moyo                Boston                MA
Kabir               Mozhda              Clovis                CA
Shakir              Muhammad            San Bernardino        CA
Mustafa             Muhammad            San Leandro           CA
Lori                Mumphrey            Stockton              CA
Abdul               Mumuni              Oakland               CA
Julio               Munoz               Pittsburg             CA
Matthew             Munoz               Los Angeles           CA
Juan                Munoz               Los Angeles           CA
Oscar               Munoz               Bellflower            CA
Shaun               Munz                Canoga Park           CA
Joyce               Muoio               San Juan Capistrano   CA
Elizabeth           Muratalla           Pico Rivera           CA


                              Page 50 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 51 of 78


       First Name        Last Name              City            State
Wesley              Murdock             Torrance           CA
Ramon               Murillo             La Mirada          CA
Katrina             Murphy              Stockton           CA
Dejanique           Murphy              Fresno             CA
Michael             Murphy Jr.          Gardena            CA
David               Murray              Somerville         MA
Jarvis              Murray              East Boston        MA
John                Murrieta            Rosemead           CA
Anthony             Musharbash          La Verne           CA
Louis               Myers Jr            Hyde Park          MA
Raymond             Myers Kieran        Revere             MA
Tanjanikki          Myles               Fremont            CA
Jesse               Mzee                Leominster         MA
Robert              Nadeau              Long Beach         CA
Sami                Nagi                Oakland            CA
Laszlo              Nagy                Stevenson Ranch    CA
Richard             Nahinay             San Bruno          CA
Juan                Najera              Fresno             CA
Hari                Nand                Modesto            CA
Wandwasan           Napir               North Cambridge    MA
Jitesh              Narayan             Hayward            CA
Sayed Nasrat        Naseemi             Hayward            CA
Balall              Nasher              San Leandro        CA
Abdul               Nasir               Hayward            CA
Manuel              Navarratte          Visalia            CA
Daniel              Navarro             Hawthorne          CA
Jose                Navarro             Los Angeles        CA
Oscar               Navarro             Colton             CA
George              Neal                East Palo Alto     CA
Robert              Neal                East Palo Alto     CA
Joanne              Neeley              San Jose           CA
Kevin               Neely               Hercules           CA
Jennifer            Negrete             Fresno             CA
Jesus               Negrete             North Sacramento   CA
Tratashia           Nelson              Bakersfield        CA
Jermaine            Nelson              Richmond           CA
Norman              Nelson              Lakewood           CA
Kathleen            Nelson              Sacramento         CA
Amir                Nessim              Granada Hills      CA
Cyrillo             Neto                San Mateo          CA
Brian               Neufang             Los Angeles        CA
Amadeu              Neves               New Bedford        MA
Zaida               Neves               New Bedford        MA
Brittany            Newell              Morgan Hill        CA


                              Page 51 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 52 of 78


      First Name        Last Name               City              State
Michelle           Newman              Compton               CA
Trishawna          Newson              Dorchester            MA
Erik               Newton              Southbridge           MA
Burton             Ng                  San Jose              CA
Anthony            Ngari               Randolph              MA
Steve              Nguyen              Milpitas              CA
Scott              Nguyen              Santa Clara           CA
An                 Nguyen              San Jose              CA
Hamilton           Nguyen              San Francisco         CA
Roger              Nicholson           Cambridge             MA
Bryannita          Nicholson           Long Beach            CA
Sandra             Nielsen             Ventura               CA
Baljinder          Nijjar              Boston                MA
Ashkan             Nikfarjam           Sunnyvale             CA
Josiah             Nikkel              Santa Rosa            CA
David              Nims                Plymouth              MA
Robert             Nixon               Los Angeles           CA
Gideon             Njuguna             Lynn                  MA
Kelly              Nobbs               Redwood City          CA
Ronald             Noel                Brockton              MA
Gisselle           Noguera             Rosemead              CA
Rick               Nolley              Oakland               CA
Brenda             Nonnette            Paramount             CA
Kenneth            Norman              Oakland               CA
Lorena             Norman              Hawthorne             CA
Leonard            Norman              Los Angeles           CA
Paul               Norris              Hayward               CA
Marcello           Norris              Sacramento            CA
Prince             Nortey              Los Angeles           CA
Mohammed           Nouri               Sacramento            CA
Ramez              Nouri               Elk Grove             CA
Adam               Numark              Novato                CA
Francisco          Nunes               Dorchester            MA
David              Nunez               Hayward               CA
Luis               Nunez               Anaheim               CA
Hipolito           Nunez               South San Francisco   CA
Juan               Nunez               Lawrence              MA
Francisco          Nunez               Brockton              MA
Cy                 Nunez               Vallejo               CA
Medardo            Nunez               Los Angeles           CA
Hector             Nunez               Los Angeles           CA
Ucheoma            Nwadigo             Anaheim               CA
Chiedu             Nwamuo              Oakland               CA
Eze                Nwanyanwu           Los Angeles           CA


                             Page 52 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 53 of 78


      First Name         Last Name               City        State
Joanne             O'Kennedy            Melrose         MA
Dickson            Obazee               Boston          MA
Elias              Obeid                Fontana         CA
Benedict           Obi                  Anaheim         CA
Moustafa           Obsiye               San Jose        CA
Michael            Ocampo               Lakewood        CA
Chelsie            Ochinero             Fresno          CA
Brian              Oden                 San Jose        CA
Eddie              Odney                Dedham          MA
Abdulwahab         Odunuga              San Diego       CA
Ike                Ojibe                Oakland         CA
Andrea             Ojo                  Los Angeles     CA
Obioma             Okerekeugo           Emeryville      CA
Edwin              Okhumeode            Lynn            MA
Valderia           Okoli                Fresno          CA
Moses              Okonoboh             Lowell          MA
Samson             Okundaye             Randolph        MA
John               Oladayiye            Lynn            MA
Kunle              Oladeinde            Los Angeles     CA
Olugbemiga         Oladokun             Beverly Hills   CA
Javon              Olivas               Compton         CA
Elisabete          Oliveira             Downey          CA
Bianca             Oliveira             Hayward         CA
Jonathan           Oliver               Vallejo         CA
Tawanna            Oliver               Boston          MA
Julie              Oliver               Inglewood       CA
Miguel             Olivero              Dorchester      MA
Franklin           Ollie                San Pablo       CA
Stephen            Olvera               Salinas         CA
Owhoedena          Omadhebor            Manteca         CA
Evans              Ongaga               San Ramon       CA
Anthony            Ontiveros            Ontario         CA
Demetrius          Ontiveros            Hanford         CA
Nkaja              Opara                Medford         MA
Eric               Oppong               Inglewood       CA
John               Ordaz                Inglewood       CA
Ramon              Ordonez              Burbank         CA
Roger              Ordonez              Fontana         CA
Julio Cesar        Ordonez- Lagos       San Bruno       CA
Victor             Oregon               Santa Ana       CA
Renel              Orelus               Dorchester      MA
Ernesto            Orijel               Carson          CA
Ricky              Oropeza              Downey          CA
Juan               Orozco               Whittier        CA


                              Page 53 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 54 of 78


    First Name          Last Name               City           State
Jose              Orozco               San Diego          CA
Ricky             Orozco               Brea               CA
Santiago          Ortega               Hayward            CA
Juan              Ortega               Chelsea            MA
Felix             Ortega               Lawrence           MA
Marcos            Ortiz                Whittier           CA
Anibal            Ortiz                Mattapan           MA
Andry             Ortiz                Boston             MA
Martin            Ortiz                Bell Gardens       CA
Ana               Ortiz                Dracut             MA
Daniel            Ortiz                Rialto             CA
Rudy              Ortiz Mendoza        Los Angeles        CA
Johnika           Osborne              San Pablo          CA
Maria             Oshkeshequoam        San Martin         CA
Carlos            Osorio               Everett            MA
Sahibou           Oumarou              San Mateo          CA
Soeun             Oun-Pich             San Jose           CA
Trasye            Owens                Los Angeles        CA
Banks             Owens                Sacramento         CA
Wayne             Owens                San Dimas          CA
Seantrel          Owens                Rancho Cucamonga   CA
Fatai             Owolabi              West Roxbury       MA
Olawande          Oyebobola            Northridge         CA
Kimberly          Oyola                Lowell             MA
Wilson            Pacas Jr             Paramount          CA
Mychal            Pace                 San Leandro        CA
Derrick           Pace                 Perris             CA
Maria             Pacheco              Taunton            MA
Julio             Pacheco              Natick             MA
Vanessa           Padilla              Stockton           CA
Luis              Padilla              Salida             CA
Freddie           Padilla              Stockton           CA
Cameron           Padilla              Stockton           CA
Russell           Padilla              Los Angeles        CA
Jaime             Pagan                Lowell             MA
David             Painchaud            Aptos              CA
Susan             Palacios             San Jose           CA
Maria             Palacios             Highland           CA
Miguel            Palma                San Jose           CA
Dupree            Palmer               San Francisco      CA
Michael           Palmisano            El Monte           CA
Donovan           Pam                  Salida             CA
Richie            Pan                  Temple City        CA
Joelle            Pannesi              Woburn             MA


                             Page 54 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 55 of 78


     First Name         Last Name              City            State
Roy               Pantion              Gardena            CA
Mayra             Pantoja              Baldwin Park       CA
David             Paolino              San Bernardino     CA
Francisco         Parache              Concord            CA
Manickam          Paramasivam          Cupertino          CA
Joseph            Paras                San Mateo          CA
Chani             Parent               Revere             MA
Scott             Parham               Redwood City       CA
Baldeep           Parihar              Los Angeles        CA
Abraham           Park                 Antioch            CA
Justin            Park                 San Mateo          CA
Reginald          Parks                Fontana            CA
Leola             Parks                Stockton           CA
Uriel             Parodi               Los Angeles        CA
Nathanial         Parrish              Fresno             CA
Jack              Parry                Homeland           CA
Shawn             Parsons              Carlsbad           CA
Joseph            Partida              South Lake Tahoe   CA
Tremon            Paschal              Gardena            CA
Ronald            Paschal              Fairfield          CA
Karentessie       Pasion               Valencia           CA
Ryan              Passi                Stanton            CA
Amber             Pate Golding         Ridgecrest         CA
Soutpraseuth      Pathammavong         Boston             MA
Salah             Pathan               Cupertino          CA
Jerel             Patterson            Sherman Oaks       CA
Jonathan          Patterson            Easthampton        MA
Louis             Patton               Oakland            CA
Sabrina           Patton               Fremont            CA
Christopher       Patton               Fremont            CA
Ricardo           Patxot               East Boston        MA
Larry             Paul                 Antioch            CA
Natasha           Paul                 Cambridge          MA
Carlos            Pavao                Napa               CA
Joel              Pavon                Boston             MA
Gurjot            Pawar                San Jose           CA
Steve             Pawera               Playa Del Rey      CA
Joseph            Payne                Weymouth           MA
Paula             Payne                Emeryville         CA
Tamanica          Payton               Hercules           CA
Sean              Payton               North Hollywood    CA
Kenneth           Pearson              Concord            CA
Jason             Pearson              Concord            CA
Pablo             Pedroza              Cambridge          MA


                             Page 55 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 56 of 78


     First Name          Last Name                City         State
Greg               Peeplez              Elk Grove         CA
Silvestre          Pena                 Inglewood         CA
Kevin              Penner               San Diego         CA
John               Pennington           Clovis            CA
Tamisha            Pennington           Elk Grove         CA
Akwasi             Peprah               Mountain House    CA
Cesar              Peralta              Los Angeles       CA
Matheus            Perazolla            Revere            MA
Alberto            Perea                Panorama City     CA
Antonio            Pereira              Hanover           MA
Henri              Perez                Riverside         CA
Adam               Perez                Stockton          CA
Jorge              Perez                Sacramento        CA
Lisa               Perez                Fresno            CA
Daniel             Perez                Fresno            CA
Juan               Perez                Boston            MA
Pedro              Perez                Glendale          CA
Cristel            Perez                Los Angeles       CA
Jesus              Perez Jimenez        Anaheim           CA
Paulie             Perez Jr.            Lynwood           CA
Simone             Perini               Lawndale          CA
Shantelle          Perkins              West Sacramento   CA
Chase              Perkins              Oakland           CA
Laticia            Perkins              Glendale          CA
Daniel             Perreira             Pinole            CA
Sharon             Perrin               San Bernardino    CA
Mike               Peters               San Francisco     CA
Sharon             Peterson             Boston            MA
Jahan              Pettiford            Stockton          CA
Dana               Pettus               Oakland           CA
Kimberly           Pharr                Oakland           CA
Roman              Phillips             Los Angeles       CA
Garry              Phillips             Signal Hill       CA
Tonjalia           Phillips             Compton           CA
James              Phipps               Fresno            CA
Patrick            Phipps               Hyde Park         MA
Ramon              Picazo               Maywood           CA
Alexis             Piceno               Long Beach        CA
Derrick            Pichardo             West Covina       CA
Robert             Picker               Torrance          CA
Shana              Pierce               Stockton          CA
Bryan              Pierre               San Pablo         CA
Roman              Pierre               Palmdale          CA
Andre              Pierson              Gardena           CA


                              Page 56 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 57 of 78


       First Name         Last Name                City          State
Wander              Pimentel               Malden           MA
Franklin            Pimentel               Boston           MA
Alberto             Pimentel Cruz          Hayward          CA
Gabriella           Pina                   Hesperia         CA
Josef               Pinckney               Inglewood        CA
Francisco           Pineda                 Van Nuys         CA
Salomon             Pineda Jr.             Riverside        CA
Erika               Pino                   Los Angeles      CA
Maruicio            Pinto                  Granada Hills    CA
Christian           Pinzon                 Stockton         CA
Selwyn              Piper                  Mattapan         MA
Paul                Pirkey                 Sacramento       CA
Italo               Piva-Cruz              Waltham          MA
Yaw                 Poku                   Framingham       MA
Ruben               Ponce                  Torrance         CA
Tosheena            Poole Youmbi           Los Angeles      CA
Shayan              Poornasir              Mountain House   CA
Joshua              Porras                 Patterson        CA
Ericson             Porter                 Sacramento       CA
Alex                Porter                 Glendora         CA
Jessica             Portillo               Fontana          CA
Franko              Portorreal             Lawrence         MA
Martin              Posada                 Valley Village   CA
Cochise             Potts                  Antioch          CA
Darius              Pourfarzaneh           Shrewsbury       MA
Taimalelagi         Pouvi                  Long Beach       CA
Michael             Powell                 Inglewood        CA
Brandon             Powell                 Los Angeles      CA
Jorge               Prado                  Downey           CA
Surendra            Prasad                 Hayward          CA
Glenn               Prasad                 Elk Grove        CA
Satya               Prasad                 Modesto          CA
John                Pratt                  San Jose         CA
Marjorie            Preble                 Fiskdale         MA
Ignacio             Preciado               Oakland          CA
Niccolo             Premoli                Los Angeles      CA
Anthony             Prescotte              Long Beach       CA
Tiffany             Preston                Los Angeles      CA
Romona              Preston                Los Angeles      CA
Henry               Prestwood              Los Angeles      CA
Christy             Price                  Oakland          CA
Henrique            Procopio-Bittancourt   Pacifica         CA
Latiss              Pugh                   Los Angeles      CA
Stephen             Pujals                 Mountain View    CA


                                Page 57 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 58 of 78


     First Name       Last Name                   City          State
Sheri             Pula                  Moreno Valley      CA
Vanessa           Pulecio               Worcester          MA
Antoine           Pullum                Oakland            CA
Doria             Purdy                 Beverly Hills      CA
Jamar             Purvis                Vacaville          CA
Shamithia         Quarles               San Leandro        CA
Harvey            Queen                 Pinole             CA
Catherine         Quezada               Norwalk            CA
Celina            Quimiro               Azusa              CA
Alesia            Quincy                El Sobrante        CA
Conor             Quinlan               San Rafael         CA
Alexander         Quintero              Lancaster          CA
Angel             Quiroa                Sylmar             CA
Oscar             Quiterio              Lawrence           MA
Victor            Quitoriano            Gardena            CA
Elton             Rada                  Peabody            MA
Christine         Rader                 Yucaipa            CA
Michael           Ragland               Dorchester         MA
Lisa              Ragle                 Lawndale           CA
Ahmad             Rahim                 Hayward            CA
Attahul           Rahman                San Jose           CA
Bhukhan           Raj                   San Ramon          CA
Manesh            Rajwani               North Hollywood    CA
Fnu               Ramin                 Clayton            CA
Oscar             Ramirez               Pittsburg          CA
Gilbert           Ramirez               Riverbank          CA
Jeremy            Ramirez               Sylmar             CA
Alicia            Ramirez               Vista              CA
Luis              Ramirez               El Monte           CA
Daniel            Ramirez               Moreno Valley      CA
Christian         Ramirez               South Gate         CA
Cesar             Ramirez               Los Angeles        CA
Sandra            Ramirez               Santa Clarita      CA
Luis              Ramirez Jr            Fresno             CA
Jorge             Ramirez Rosales       Daly City          CA
Linda             Ramos                 Stockton           CA
Augustine         Ramos                 Richmond           CA
Enrico            Ramos                 San Bruno          CA
Ana               Ramos                 Huntington Beach   CA
Ariel             Ramos                 Lynn               MA
Michael           Ramos                 Campbell           CA
Kimberly          Ramos                 Los Angeles        CA
Kelley            Ramsey                Richmond           CA
Chris             Rance                 Haverhill          MA


                              Page 58 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 59 of 78


       First Name         Last Name               City        State
William Malcolm     Rankin               Sunnyvale       CA
Theresa             Rankins              San Pedro       CA
Shalia              Ratliff              Sacramento      CA
Saul                Ravela               Santa Rosa      CA
Harlan              Ray                  Los Angeles     CA
Stephen             Ray                  Fresno          CA
Michael             Ray                  San Diego       CA
Harold              Raye                 Mattapan        MA
Roderic             Rayford              Stockton        CA
Willis              Raymond              Dorchester      MA
Mirwais             Razawi               Dublin          CA
Mohamed             Razik                San Francisco   CA
Derek               Reagans Jr.          San Francisco   CA
Jonathan            Reamer               Kensington      CA
Willie              Reaves               Hayward         CA
Kaleab              Reda                 San Jose        CA
Cheri               Redington            Oakland         CA
Eleisha             Redmond              San Francisco   CA
Takeisha            Reed                 Los Angeles     CA
Douglas             Reed                 Orange          CA
Selania             Reed                 Oakland         CA
Nathan              Reese                Los Angeles     CA
Jack                Reese                Watsonville     CA
Kinwith             Reeves               Granada Hills   CA
Daniel              Regalado             Los Angeles     CA
Joanem              Regis                Brockton        MA
Mohammed            Rehmatullah          Santa Clara     CA
Rafael              Reis                 San Pablo       CA
Jon E               Rellis               Inglewood       CA
Wilhem              Remy                 Everett         MA
Tiffany             Rencher              Los Angeles     CA
Ernesto             Rendon               Whittier        CA
Damian              Renovato             Perris          CA
Iliana              Renteria             Fresno          CA
Ronald              Reser                San Jose        CA
Brian               Resnick              Culver City     CA
Juan                Reveles              Lynwood         CA
Mark                Revesai              Leominster      MA
George              Reyes                San Jose        CA
Michael             Reyes                Cambridge       MA
Marina              Reyes                Sacramento      CA
Jeffrey             Reyes                Roxbury         MA
Ramona              Reyes                Los Angeles     CA
Jose                Reyes                Pacoima         CA


                               Page 59 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 60 of 78


       First Name         Last Name                City          State
Lawrence            Reyes                Alhambra           CA
Regina              Reynolds             Stockton           CA
Erica               Reynolds             Bay Point          CA
Alzina              Reynolds             Los Angeles        CA
Hugo                Reynoso              Haverhill          MA
Alfred              Rhee                 Irvine             CA
Rudolph             Ricci                Revere             MA
John                Riccillo             Chicopee           MA
Rodney              Rich                 Rancho Cucamonga   CA
Jaimi               Richard              Northridge         CA
Greg                Richards             Pacifica           CA
Darryl              Richards             Dorchester         MA
Marquise            Richardson           Inglewood          CA
Renee               Ricks                San Francisco      CA
Olga                Rico                 Tracy              CA
Sarah               Riley                Long Beach         CA
Karen               Riley- Brown         San Bernardino     CA
Chris               Rinek                Arcadia            CA
Angel               Rios                 Canton             MA
Jonatan             Ristovski            San Pedro          CA
John                Rittenhouse          Sacramento         CA
Enyi                Rivas                Lynn               MA
Enrique             Rivas                San Jose           CA
Michael             Rivera               San Jose           CA
Moises              Rivera               Rialto             CA
Eleric              Rivera               Fresno             CA
Jack                Rivera               San Bernardino     CA
Joan                Rivera               02124              MA
Javier              Rivera               San Mateo          CA
James               Rivera               Pleasanton         CA
Emil                Rivers               Mattapan           MA
Crystal             Rivers               Sacramento         CA
Lynn                Rix                  Antioch            CA
Mehmed              Rizai                Concord            CA
Henry               Roa                  San Francisco      CA
Ronelle             Roach                Merced             CA
Brian               Roach                Rockland           MA
Shaveal             Roach                Rncho Cordova      CA
Sarah               Robello              Highland           CA
Antonae             Roberson             San Leandro        CA
Pierre Johnny       Robert               Cambridge          MA
Kimberly            Roberts              Dorchester         MA
Raymond             Roberts              Beverly            MA
Kenneth             Roberts              California City    CA


                               Page 60 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 61 of 78


       First Name        Last Name                City        State
Kiona               Roberts             Long Beach       CA
David               Roberts             Santa Ana        CA
Shakir              Robertson           Brea             CA
John                Robertson           Martinez         CA
Clarissa            Robertson           Chelsea          MA
Jazmine             Robertson           Covina           CA
Mark                Robertson           Diamond Bar      CA
Melonie             Robinson            Vallejo          CA
Marvin              Robinson            Sacramento       CA
Shanie              Robinson            Sacramento       CA
Darren              Robinson            Beverly Hills    CA
Brenda              Robinson            San Leandro      CA
Jesus               Robledo             San Jose         CA
Luis                Robles              Los Angeles      CA
Steven              Robles              San Jose         CA
Jaime               Robles              Fullerton        CA
Jesus               Robles              Duarte           CA
Jarvis              Roby                Fresno           CA
Edward              Rocha               Seaside          CA
Adam                Rocha               Campbell         CA
Thiago              Rocha               San Mate         CA
Wendell             Rochester           Yucaipa          CA
Gabriel             Rodas-Lopez         Van Nuys         CA
Stavros             Roditis             Chelsea          MA
Ana                 Rodrigues           Rockland         MA
Manuel              Rodriguez           Rosamond         CA
Michael             Rodriguez           Baldwin Park     CA
Ettienne            Rodriguez           Boston           MA
Anthony             Rodriguez           Whittier         CA
Anthony             Rodriguez           North Hills      CA
Patricia            Rodriguez           Sacramento       CA
Armando             Rodriguez           Salinas          CA
Mark                Rodriguez           Fresno           CA
Tony                Rodriguez           La Puente        CA
Rigoberto           Rodriguez           Antioch          CA
Jonathan            Rodriguez           Richmond         CA
Martin              Rodriguez           Lynwood          CA
Christine           Rodriguez           Ontario          CA
Aneudy              Rodriguez           Framingham       MA
Robin               Rodriguez           Dorchester       MA
Andres              Rodriguez           South Gate       CA
Evan                Rodriguez           San Bruno        CA
Hugo                Rodriguez           Los Angeles      CA
Nicholas            Rodriguez Jr        Hercules         CA


                              Page 61 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 62 of 78


      First Name        Last Name                City        State
Angelique          Rogers              San Diego        CA
Cassandra          Rogers              Stockton         CA
Fyheima            Rogers              Vallejo          CA
Vincent            Rogers              Dorchester       MA
Latwuania          Rogers              Oakland          CA
Andre              Rogers              Santa Monica     CA
Odessa             Rogers-Dixon        Rialto           CA
Christina          Rojas               Roslindale       MA
Hector             Rolon               Whittier         CA
Perpetua           Romain              Alhambra         CA
Brian              Roman               Salem            MA
Ronald             Romano              Revere           MA
Tabitha            Romasko             Sherman Oaks     CA
Klarissa           Romero              Newark           CA
Saul               Romero              Fullerton        CA
Princess           Romero              Woodland Hills   CA
Margarita          Romo                La Puente        CA
Taufan             Ronaldi             Alhambra         CA
Vanessa            Rooks               Sacramento       CA
Jairo              Roque               Haverhill        MA
Andre              Rosa                Stoughton        MA
Maria              Rosa                Oakland          CA
Eduardo            Rosado              Bradford         MA
Fernando           Rosales             Lynwood          CA
Manuel             Rosario             Clinton          MA
Franklyn           Rosario             Waltham          MA
Cezar              Rosas               Covina           CA
Denesia            Rose                Los Angeles      CA
Satchel            Rose                Wilmington       CA
Jared              Rosenblum           Montebello       CA
Gabriel            Rosenfeld           Oakland          CA
Maximillian        Ross                Suisun City      CA
Stephen            Ross                Downey           CA
Suhrab             Rostayee            Carmichael       CA
Marques            Rounds              San Francisco    CA
Torcy              Rounds              San Francisco    CA
Bounlong           Roungreuang         Modesto          CA
Tony               Rousan              Fresno           CA
Larry              Rowe                San Francisco    CA
William            Rowe                Amesbury         MA
Crystal            Rubalcaba           Whittier         CA
David              Rubalcava           Pomona           CA
Peter              Rubio               Benicia          CA
Pablo              Rubio               Chula Vista      CA


                             Page 62 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 63 of 78


       First Name         Last Name                City         State
Joseph              Rubio                San Luis Obispo   CA
Daniel              Rubio                Concord           CA
Eric                Rubio                Vallejo           CA
Samela              Rucker               Sacramento        CA
Tierra              Ruffin               San Bernardino    CA
Alejandro           Ruiz                 San Francisco     CA
Adrian              Ruiz                 Downey            CA
Aris                Ruiz                 Rio Vista         CA
Roberto             Ruiz                 San Bernardino    CA
Raymond             Ruiz                 North Hollywood   CA
John                Ruprecht             Kingston          MA
Jamisha             Russell              Moreno Valley     CA
Kenneth             Russian              Los Angeles       CA
Leonel              Ruvalcaba            North Hills       CA
Ademi               Sabino               Ashland           MA
Habib               Saeed                Oakley            CA
Mehdi               Safarzadeh           Orange            CA
Abdul Rasheed       Safi                 Sacramento        CA
Elizabeth           Sagrero              Lynwood           CA
Leonel              Sahagun Jr           Compton           CA
Wassim              Sahli                San Diego         CA
Ronald              Said                 San Francisco     CA
Jeanne              Sakai                Fremont           CA
Kareem              Salama               Rancho Sta Marg   CA
Melito              Salanio              Sunnyvale         CA
Daniel              Salazar              Sacramento        CA
Manuel              Salazar              San Francisco     CA
Waleed              Saleh                Irvine            CA
Kemmesha            Sales                Holbrook          MA
Juan                Salgado              Los Angeles       CA
Sergio              Salinas              San Dimas         CA
Gersom              Salmeron             Los Angeles       CA
Philip              Salomon              South Pasadena    CA
Angela              Salvato              Vallejo           CA
Fernando            Samaniego            South Gate        CA
Arvyn               Samantha             Walnut            CA
Lisa                Sambrano             Fresno            CA
Joanna              Sambrone             San Dimas         CA
Othman              Samha                Lodi              CA
Brett               Sampson              Weymouth          MA
David               Samra                Somerville        MA
Edward              Samsen               Carlsbad          CA
Roberto             Samudio              Costa Mesa        CA
Maurice             Samuels              San Diego         CA


                               Page 63 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 64 of 78


     First Name         Last Name                City           State
Paul               Samuels               Cerritos          CA
Anthony            Sanchez               Fresno            CA
David              Sanchez               San Mateo         CA
Yesenia            Sanchez               West Sacramento   CA
Anthony            Sanchez               Modesto           CA
Joshua             Sanchez               Porterville       CA
Vanessa            Sanchez               Modesto           CA
Elizabeth          Sanchez               Banning           CA
Jose               Sanchez               Pleasant Hill     CA
Yesenia            Sanchez               La Puente         CA
Victor             Sanchez               Northridge        CA
Ivis               Sanchez               Charlestown       MA
Cristian           Sanchez               Chowchilla        CA
Herman             Sanchez               Quincy            MA
Romeo              Sanchez               Foster City       CA
Rudy               Sanchez               La Puente         CA
Joycelin           Sanchez               Los Angeles       CA
Julio              Sanchez               Los Angeles       CA
Alfredo            Sanchez               Huntington Park   CA
Vanessa            Sanchez Andrade       Duarte            CA
Tonya              Sanders               Roseville         CA
Paul               Sanders               Elk Grove         CA
Omar               Sandoval              San Bernardino    CA
Carlos             Sandoval              Whittier          CA
Emily              Sandoval              Los Angeles       CA
Lilliana           Sandoval              Redlands          CA
Alfredo            Sandoval Victorio     Los Angeles       CA
Rodney             Sanford               Fairfield         CA
Alysia             Sankey                Hawthorne         CA
Rachel             Sano                  Fresno            CA
Catherine          Santana               Dedham            MA
Ada                Santana               San Bruno         CA
Mylena             Santana- Bailey       Fresno            CA
Jose               Santiago              Holyoke           MA
Pedro              Santiago              Stockton          CA
Serina             Santoleri             Walnut Creek      CA
Thalita            Santos                Somerville        MA
Wellington         Santos                Boston            MA
Jennifer           Santos                Fall River        MA
Christopher        Saralafosse           Palo Alto         CA
Joseph             Sarinana              Pomona            CA
Adrien             Satchell              Brockton          MA
Ojay               Savet                 Pacifica          CA
Monica             Sawyer                Tarzana           CA


                               Page 64 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 65 of 78


       First Name         Last Name                City          State
Latoya              Sawyers              Lakewood           CA
Chanthaphone        Sayavong             Stockton           CA
Peter               Schadrack            San Clemente       CA
Philip              Schaeffer            Waltham            MA
Paul                Scharff              East Falmouth      MA
Jason               Scheuplein           Roseville          CA
Brian               Schilling            Manteca            CA
Dain                Schloss              San Jose           CA
Dan                 Schoepf              Long Beach         CA
Eduardo             Schopp               Ceres              CA
Jared               Schwartz             Pinole             CA
Darrion             Scoggins             Los Angeles        CA
Jordan              Scott                Inglewood          CA
Michael             Scott                Antioch            CA
Brandon             Scott                Victorville        CA
Shawanda            Scott                Oakland            CA
Jasmin              Seabrooks            Vallejo            CA
Michelle            Seales               Sacramento         CA
Edward              Sebugwawo            Medford            MA
Monique             Seda                 Long Beach         CA
Artemio             Segura               Inglewood          CA
Samir               Seibaa               San Francisco      CA
J. Jeffery          Seitz                Boulder Creek      CA
Jeff                Senchina             San Jose           CA
John                Serna                Somerville         MA
Bryant              Serna                West Springfield   MA
Victor              Serna-Delgado        Pomona             CA
Gilbert             Serrano              San Jose           CA
Norma               Serrano              Paramount          CA
Nelida              Serrano              Wilmington         CA
Sergio              Serratos             Paramount          CA
Jose                Serratos             Paramount          CA
Juan                Servellon            Oakland            CA
Michael             Seward               Stockton           CA
Natnael             Seyoum               Los Angeles        CA
Luke                Shaffer              San Jose           CA
Usama               Shahid               Anaheim            CA
Faizan              Shaikh               Colma              CA
Fnu                 Shaiktayyab          Fremont            CA
Adam                Shallies             Bridgewater        MA
Hikmet              Sharew               San Jose           CA
Sameer              Sharma               San Leandro        CA
Michael             Shavers              Antioch            CA
Jonathan            Shaw                 Sacramento         CA


                               Page 65 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 66 of 78


      First Name         Last Name                City         State
Timothy            Shawi                Simi Valley       CA
Steven             Shealy               Los Angeles       CA
Anthony            Shelton              Long Beach        CA
Hissonnie          Shelton              Pittsburg         CA
Robert             Sheppard             Fair Oaks         CA
Salena             Sheppherd            Long Beach        CA
Ang                Sherpa               Richmond          CA
Lameisha           Sherri               Hayward           CA
Wendy              Shimada              Los Angeles       CA
Charlesha          Shine                Los Angeles       CA
Jay                Shipley              San Rafael        CA
Felisa             Shirley              Hawthorne         CA
Qais               Shirzad              Modesto           CA
Mowafi             Shora                Somerville        MA
William            Shores               San Leandro       CA
Donald             Shorts               Los Angeles       CA
Valerie            Shoulders            Redlands          CA
Alan               Shuman               Framingham        MA
Lupe               Siale                Dublin            CA
Jose               Sibauste             Glendale          CA
Shannon            Sibley               Los Angeles       CA
Travis             Siflinger            Canoga Park       CA
Robert             Sikora               Cambridge         MA
Fabio              Silva                Los Angeles       CA
Katrina            Silva                Oakland           CA
Fabio              Silva                Worcester         MA
Rochelle           Silva                Taunton           MA
Wilian             Silva                Walnut Creek      CA
Jenna              Silva                San Leandro       CA
Dayana             Silva Ortega         Fontana           CA
Ricardo            Silveira             Everett           MA
Eric               Simmons              Ontario           CA
William            Simon                Jamaica Plain     MA
Alaric             Simon                Hawthorne         CA
Stephanie          Simon                Benicia           CA
Roderick           Simpson              West Sacramento   CA
Darius             Sims                 Palmdale          CA
Sequoia            Sims                 Sacramento        CA
Shiquita           Sims                 Antioch           CA
Jose David         Sinay Chavarria      Van Nuys          CA
Amrit Pal          Sing                 Vallejo           CA
Whitney            Singh                Brockton          MA
Baldev             Singh                Mountain House    CA
Teva Nick          Singh                San Ramon         CA


                              Page 66 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 67 of 78


      First Name         Last Name             City           State
Sunjeev            Singh                Davis            CA
Arjun              Singh                Panorama City    CA
Alvin              Singh                Sacramento       CA
Karanvir           Singh                Lathrop          CA
Vanjline           Singh                Sacramento       CA
Rosalyn            Singleton            Vallejo          CA
Mirlande Georges   Sintegene Morcy      South Weymouth   MA
Peth               Sitthivong           Modesto          CA
James              Sivao                Stockton         CA
Jivanni            Skillings            Milpitas         CA
Jack               Skinner              Los Angeles      CA
Darryl             Smaw                 Oakland          CA
Jeffrey            Smead                Medford          MA
Darryl             Smith                Long Beach       CA
Ocie               Smith                Sacramento       CA
Patricia           Smith                Los Angeles      CA
Marcus             Smith                Monterey Park    CA
Craig              Smith                San Jose         CA
Selene             Smith                Millbrae         CA
Courtni            Smith                Vallejo          CA
Ginger             Smith                Sacramento       CA
Jay                Smith                Auburn           CA
Marlon             Smith                San Jose         CA
Michael            Smith                Lake Elsinore    CA
Casey              Smith                Culver City      CA
Sheila             Smith                Palmdale         CA
Will               Smith                Tracy            CA
David              Smith                San Jose         CA
Monique            Smith                Stockton         CA
Curtis             Smith                Beverly Hills    CA
Flossie            Smith                Oakland          CA
Sheyan             Smith                Oakland          CA
Robyn              Smith                Sacramento       CA
Deborah            Smith                Oakland          CA
Janice             Smith                West Quincy      MA
Aurora             Smith                Sacramento       CA
Robert             Smith                Holliston        MA
Gregory            Smith                Long Beach       CA
Jeanell            Smith - Brown        San Ramon        CA
Carl               Smith Jr.            Stoughton        MA
Alan               Smukler              Los Angeles      CA
Andrea             Sneed                Los Angeles      CA
Antoine            Snelgro              Elk Grove        CA
John               Snyder               Hawthorne        CA


                              Page 67 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 68 of 78


     First Name         Last Name                City             State
Stacy             Sobocan              Foster City           CA
Samnith           Sok                  Hercules              CA
Flocelo           Solano               San Jose              CA
Jaime             Solis                Madera                CA
Carlos            Solis                South San Francisco   CA
Niels             Solis                South El Monte        CA
Niamika           Solomon              Baldwin Hills         CA
Edwin             Solorzano            Richmond              CA
Denis Ismael      Solorzano Lopez      Sacramento            CA
Lisa              Somkopulos           Sacramento            CA
Alan              Soriano              Daly City             CA
James             Soriano              Whittier              CA
Kashawnda         Sorrell              Oakland               CA
Jose              Sosa                 Irwindale             CA
Raul              Sosa                 Concord               CA
Freddy            Soto                 Dorchester            MA
Lizzandro         Soto                 Paramount             CA
Roberto           Soto                 San Bernardino        CA
Milciades         Soto                 Quincy                MA
Bryan             Soto                 Monterey Park         CA
Anthony           Sotto                Pacifica              CA
Marcos            Souto                Los Angeles           CA
Carlos            Souza                Framingham            MA
Sheras            Spahija              Boston                MA
Donald            Spears               San Francisco         CA
Anthony           Specioso             Newbury Park          CA
Jabari            Spellman             Sacramento            CA
Scott             Spencer              San Ramon             CA
Phillip           Spencer              Avon                  MA
Erycah            Spencer              Bridgewater           MA
Michelle          Spencer              Sacramento            CA
Jason             Sperling             Castro Valley         CA
Kevin             Spinelli             Long Beach            CA
Charles           Spitler              West Hollywood        CA
Aviance           Spivey               Sacramento            CA
April             Spruell              Oakland               CA
Robert            Ssekiranda           Watertown             MA
Aaron             St. Charles          Sacramento            CA
Chris             Stampolis            Santa Clara           CA
Joshua            Stanton              Sacramento            CA
Revis             Stanton              Long Beach            CA
Syreeta           Staples              Inglewood             CA
James             Starkey              Los Angeles           CA
Jules             Starr                Studio City           CA


                             Page 68 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 69 of 78


     First Name          Last Name               City              State
Eric               Stedman              Fresno                CA
Alexandra          Steinbrecher         Sacramento            CA
Nina               Stephens             Sacramento            CA
Jamal              Stephens             Stoughton             MA
James              Sterling             Cambridge             MA
Sonja              Stevens              Sacramento            CA
Angela             Stevenson            Fontana               CA
Denai              Stewart              San Bernardino        CA
Rilee              Stewart              West Covina           CA
Cecily             Stewart              Redondo Beach         CA
Neary              Stine                Modesto               CA
David              Stipo                Los Angeles           CA
Leosha             Streater             Brighton              MA
Aisha              Stribling            Fairfield             CA
Derek              Strong               Whittier              CA
Nicole             Stroud               Riverside             CA
Andrea             Stuart               Chestnut Hill         MA
Laurian            Studesville          Antioch               CA
Jonathan           Stulzer              South San Francisco   CA
Zhe                Su                   Union City            CA
Rocky              Su                   Alameda               CA
Nahum              Suazo                Daly City             CA
Adam               Subervi              Watertown             MA
Tangie             Sullivan             Inglewood             CA
Noman              Sultan               Marlborough           MA
Dan                Sumii                Clovis                CA
James              Summers              Natick                MA
Roy                Sumrall              Pomona                CA
Laurence           Superville           Tracy                 CA
Gregory            Swafford             Sacramento            CA
Micah              Swayne               San Leandro           CA
Thomas             Swayne Jr            Oakland               CA
Penicha            Swindell             Discovery Bay         CA
Robert             Swordes              North Hills           CA
Mandinka           Syess                Oakland               CA
Jomar              Taa                  Stockton              CA
Nde                Tabufor              Rockland              MA
Frank              Taddeo               Methuen               MA
Tigran             Tadevosyan           Belmont               MA
Finau              Tahaafe              Whittier              CA
Junie              Tajalle              Sacramento            CA
Jonathan           Taladua              Sunnyvale             CA
Christopher        Tamayo               Elk Grove             CA
Faith              Tanguay              Marysville            CA


                              Page 69 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 70 of 78


      First Name        Last Name               City          State
Victor             Tanwani              Brockton         MA
Jose               Tapia                La Puente        CA
Martha             Tapleras             Visalia          CA
Lashauna           Tapum                East Palo Alto   CA
Justin             Tarpley              Fremont          CA
Anastasis          Tasopoulos           Auburn           MA
Alyjha             Tauscher             Selma            CA
Jayleen            Tavarez              Boston           MA
Gloria             Taylor               San Francisco    CA
Donta              Taylor               Palmdale         CA
David              Taylor               Rutland          MA
James              Taylor               Inglewood        CA
Steve              Taylor               Fresno           CA
Milton             Taylor               Mattapan         MA
Travis             Taylor               Rohnert Park     CA
Tiffoni            Taylor               Oakland          CA
Arah               Taylor               Pomona           CA
Shakila            Taylor               Oakland          CA
Rickey             Taylor Jr.           Sacramento       CA
Jean Calvin        Tchuileu             Brockton         MA
Srey               Teang                Stockton         CA
Paulo              Teixeira             Framingham       MA
Hugo               Tejada               Newark           CA
Dominic            Telfor               Pittsburg        CA
Maurice            Tenney               Oakland          CA
Stephenson         Tenor                Brockton         MA
Sharene            Termini              Richmond         CA
William            Terrell              Sonoma           CA
Kyle               Terrell              Los Angeles      CA
Reina              Terry                Sunnyvale        CA
Michael            Terry                Sacramento       CA
Steve              Terzian              Monrovia         CA
Kush               Thadani              Newport Beach    CA
Vikrant            Thapa                Malden           MA
Ram                Thapa                Everett          MA
Thamilchelvan      Theivendramoorthy    Oakland          CA
Jackson            Theuer               Los Angeles      CA
David              Thibedeau            Folsom           CA
Stephen            Thomas               Stockton         CA
Demarco            Thomas               Sacramento       CA
Warren             Thomas               Hawthorne        CA
Kirt               Thomas               Elk Grove        CA
Shelomith          Thomas               Alameda          CA
Freddie            Thomas               Inglewood        CA


                              Page 70 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 71 of 78


      First Name         Last Name               City           State
Anthony            Thomas                Oakland           CA
Sharell            Thompson              Pasadena          CA
Marlene            Thompson              Antioch           CA
Mark               Thompson              Compton           CA
Irvin              Thompson              Hercules          CA
Shauniece          Thompson              Sacramento        CA
Emily              Thorner               Woburn            MA
Robert             Throneberry           Victorville       CA
Frank              Thurman               Concord           CA
Michael            Tieku                 Oakland           CA
Jennifer           Tiger                 Modesto           CA
Luiz               Tinuco                Marlborough       MA
Jeffrey            Tippett               Brockton          MA
Taylor             Tobias                Moorpark          CA
Ryan               Todrank               Roseville         CA
Eldor              Togaymurotov          San Francisco     CA
Jesus              Toledo                Bakersfield       CA
Ricardo            Torres                Tulare            CA
Mario              Torres                Boulder Creek     CA
Victor             Torres                Garden Grove      CA
Timothy            Torres                Fresno            CA
Melissa            Torres                Oakland           CA
Thalia             Torres                Dracut            MA
Jonathan           Torres                Anaheim           CA
Aaron              Torres                Montebello        CA
Frank              Torres                Anaheim           CA
Noe                Torres Rodriguez      Bell Gardens      CA
Matthew            Torrey                Brighton          MA
Wayne              Torrisi               Rancho Sta Marg   CA
Johnny             Toussaint             Boston            MA
Maria              Tovar                 Modesto           CA
Gamlet             Tovmasyan             Glendale          CA
Douglas            Towns                 San Francisco     CA
Douglas F          Tracia                Ashland           MA
Chi                Tran                  San Francisco     CA
Vinh               Tran                  Irvine            CA
Leslie             Trapps Jr.            Pittsburg         CA
Michael            Trenkner              Redondo Beach     CA
Deven              Trent                 Long Beach        CA
Gabriel            Trevino               Tulare            CA
Daniel             Trinh                 San Jose          CA
Lori               Troester              Costa Mesa        CA
Michelle           Tropeano              Malden            MA
Roger              Tropet                Vallejo           CA


                               Page 71 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 72 of 78


      First Name         Last Name                City        State
Sharron            Trotter              Livermore        CA
Terry              Troupe               Oakland          CA
Margaret           Troxclair            Fremont          CA
Enrique            Trujillo             San Jose         CA
Michael            Truong               San Ramon        CA
Sali               Tuatagaloa           San Francisco    CA
Johnny             Tucker               Oakland          CA
Brad               Tucker               Oakley           CA
Timothy            Tucker               Pittsburg        CA
William            Tuiasosopo           Millbrae         CA
Shenay             Tull                 Glen Burnie      Ma
William            Tumenas              Somerville       Ma
Aristidez          Turcios              Riverside        CA
Hope               Turk                 Sacramento       CA
Jeffrey            Turner               Roxbury          MA
Hubert             Turner               Los Angeles      CA
Harold             Turner               Patterson        CA
David              Turner               Fairfield        CA
Lajanee            Turner               Antioch          CA
Michelle           Turner               Sacramento       CA
Elgen              Turner               Elk Grove        CA
Sonia              Turrieta             Bay Point        CA
David              Tuttle               San Jose         CA
Sherrell           Tyler                Vallejo          CA
Chimeze            Ufomba               Salem            MA
Munachiso          Ukachukwu            Richmond         CA
Zakir              Ulfat                Fremont          CA
Hidayat            Ullah                Dublin           CA
Uwem B             Umoren               Norwalk          CA
Larry              Urquhart             Pleasanton       CA
Jose               Urrutia              San Francisco    CA
Julio Cesar        Urrutia              Saugus           MA
Mauricio           Urrutia              Los Angeles      CA
Enrique            Vaca Sanchez         Bloomington      CA
Damaso             Valbuena             Sunnyvale        CA
Jean C             Valcin               Framingham       MA
Jovita             Valdes               Riverside        CA
Hector             Valdez               Los Angeles      CA
Corina             Valdez               Fresno           CA
Robert             Valdez               Long Beach       CA
Anthony            Valdez               Carson           CA
Jose Alfredo       Valencia             Bellflower       CA
Richard            Valencia             Whittier         CA
Johnny             Valenzuela           Visalia          CA


                              Page 72 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 73 of 78


      First Name        Last Name                  City          State
Carlos Alexander   Valenzuela Martinez   Los Angeles        CA
Rahim              Valiyev               Van Nuys           CA
Ulises             Valle                 Victorville        CA
Jose               Vallejos              Long Beach         CA
Eric               Valles                San Fernando       CA
Miles              Valor                 San Jose           CA
Raymond            Vance                 San Jose           CA
Dona Marie         Vander-Heyden         Jamaica Plain      MA
Brenda             Vanmoy                Orangevale         CA
Crystal            Vann                  Taunton            MA
Robert             Vargas                Moreno Valley      CA
Luis               Vargas                Mattapan           MA
David              Vargas                Worcester          MA
Mayelin            Vargas                South Lawrence     MA
Julio Cesar        Vargas                Sacramento         CA
Mario              Vargas Cruz           Canoga Park        CA
Gina               Varvelli              Quincy             MA
Deborah            Vasquez               Long Beach         CA
Junior             Vasquez               Weymouth           MA
Ignacio            Vasquez               Petaluma           CA
Rafael             Vasquez               San Mateo          CA
Elizabeth          Vasquez               Murrieta           CA
Jorge              Vasquez Collado       San Francisco      CA
Santos             Vasquez Jr            Hayward            CA
Kevin              Vaughn                North Sacramento   CA
Anatoly            Vaynshteyn            Elk Grove          CA
Jeanette           Vazquez               Baldwin Park       CA
Teresa             Vazquez               Oakland            CA
Reginald           Vedrine               Fresno             CA
Jose               Vega                  Riverside          CA
Jose               Vega                  Los Angeles        CA
Ariel              Velasco               Daly City          CA
Brandon            Velasco               San Bruno          CA
Agustin            Velasto Jr            Stockton           CA
Andre              Velazquez             Tustin             CA
Oscar              Velazquez             Sun Valley         CA
John Paul          Velez                 San Francisco      CA
Jose               Ventura               Lynn               MA
Kamaria            Ventura               Daly City          CA
Melissa            Vera                  Azusa              CA
Victor             Verduzco              Fresno             CA
Marvin             Vernardo Jr.          San Bernardino     CA
Ralph              Verzillo              East Millbury      MA
Margaret           Vickers               Fresno             CA


                               Page 73 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 74 of 78


      First Name         Last Name                  City          State
Nicole             Victor                 Richmond           CA
Enrique            Vidalez                Freedom            CA
Ioana              Vidican                Antelope           CA
Norberto           Villa                  Madera             CA
Julio              Villa Cabrera          Rialto             CA
Verbi              Villadelgado           Hayward            CA
Ricardo            Villanueva             Sacramento         CA
Manuel             Villarreal             Moreno Valley      CA
Brandie            Vinnece                Norco              CA
Mike               Vira                   Oceanside          CA
Cliff              Virgile                Dorchester         MA
Julio              Viscarra - Harris      Perris             CA
Edgardo            Vista                  Lincoln Heights    CA
Samantha           Vivero                 San Leandro        CA
Bernardo           Vizcarra               Hercules           CA
Joshua             Vogel                  Citrus Heights     CA
Joel               Vojvoda                Sunnyvale          CA
Edward             Volodarsky             Antelope           CA
Wolfgang           Von Furth              North Hampton      MA
Lawrence           Vosovic                Santa Barbara      CA
Chanell            Wade                   Sacramento         CA
Khaled             Wahezi                 Van Nuys           CA
Angela             Wakil                  Sacramento         CA
Kamille            Walden                 Rockland           MA
Joshua             Waldrop                Fullerton          CA
Matthew            Walewangeko            Rancho Cucamonga   CA
Priscilla          Walker                 Los Angeles        CA
Errol              Walker                 Richmond           CA
Marqus             Walker                 Harbor City        CA
Cynthia            Walker                 Roslindale         MA
Kisha              Walker                 Stockton           CA
Kenneth            Walker Iii             Hayward            CA
Michella           Wall                   Lancaster          CA
Sidarriss          Wallace                Oakland            CA
Kanishia           Wallace                Sacramento         CA
Jean               Walter                 Brockton           MA
Jimmy              Walton                 Fresno             CA
Darlene            Walton Hanzy           Wilmington         CA
John               Wang                   South Pasadena     CA
Nicholas           Wanjiru                Lowell             MA
Thomas             Ward                   Rockland           MA
Camelia            Ward                   San Jose           CA
Dekoda             Ware                   Carson             CA
Jamar              Ware                   Sacramento         CA


                                Page 74 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 75 of 78


      First Name        Last Name              City          State
Gabrielle          Warnick           Carson             CA
Brenda             Warren            Pittsburg          CA
Derrick            Warren            Los Angeles        CA
Kendra             Warthen           Fontana            CA
Sasha              Washington        Fairfield          CA
Tracy              Washington        San Jose           CA
Corey              Washington        Dorchester         MA
Victor             Washington        Brockton           MA
Shedrick           Washington        Pittsburg          CA
Apryl              Washington        Federal            CA
Larry              Washington        Suisun City        CA
Micheal            Washington Jr     Fresno             CA
Ashley             Watcher           San Dimas          CA
Deaaron            Waters            Carmichael         CA
Trisha             Watkins           Loomis             CA
Niles              Watson            Los Angeles        CA
Yates              Watson            Castro Valley      CA
Ronald             Wattenbarger      Riverside          CA
Mario              Watts             Los Angeles        CA
Andre              Weary             Rancho Cordova     CA
Ayanna             Weathersby        Oakland            CA
Glenn              Weaver            Fontana            CA
Dallas             Webb              Anaheim            CA
Jesse              Webb              Oakland            CA
Kimberly           Wedderburn        Stockton           CA
David              Wedge             Braintree          MA
Robert             Wellington        Los Angeles        CA
Kin Phan           Wender Campos GomesFremont           CA
Darren             Wendland          San Mateo          CA
William            Wesley            Fairfield          CA
Katherine          West              Citrus Heights     CA
Thomas             West              Tracy              CA
Randy              West              Long Beach         CA
Jamil              West              Oakland            CA
Ladesha            Whaley            Los Angeles        CA
Amillia            Wheat             Perris             CA
Robert             Wheble            Springfield        MA
Lincoln            Wheeler           Richond            CA
Melody             White             Elk Grove          CA
Monique            White             Harbor City        CA
Tyrone             White             Los Angeles        CA
Ryan               White             Dorchester         MA
Bruce              White             Rancho Cucamonga   CA
Eric               White             San Francisco      CA


                             Page 75 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 76 of 78


      First Name        Last Name             City             State
Dushun             White               Adelanto           CA
Meeka              White               Long Beach         CA
Martinique         White               Sacramento         CA
Erik               White               Canoga Park        CA
Melvin             Whitehead           Fresno             CA
Allen              Whitfield           Oakland            CA
Melissa            Whitford            Worcester          MA
Troy               Whitley             Cool               CA
Michaelyn          Whitlock            Los Angeles        CA
Vincent            Whittemore          Whitman            MA
Jonathan           Widemond            Lancaster          CA
Gwenetta           Wiley               Los Angeles        CA
Nellie             Wiley               Rocklin            CA
Misty              Wiley               Sacramento         CA
Wayne              Wilken              Highland           CA
Charles            Williams            Los Angeles        CA
Porscha            Williams            Los Angeles        CA
Michael Andrew     Williams            Seaside            CA
Lauren             Williams            Middleboro         MA
Adrienne           Williams            Los Angeles        CA
Hansel             Williams            Lowell             MA
Daris              Williams            Dorchester         MA
Liana              Williams            Roxbury            MA
Shane              Williams            Sacramento         CA
Salina             Williams            Boston             MA
Vanessa            Williams            Modesto            CA
Alfred             Williams            Antioch            CA
Samuel             Williams            Hayward            CA
Jasmine            Williams            Vallejo            CA
Marcelle           Williams            Los Angeles        CA
Max                Williams            Carmichael         CA
Shawn              Williams            Redondo Beach      CA
Vanda              Williams            San Jose           CA
Gabriela           Williams            Revere             MA
David              Williams            Los Angeles        CA
Kalisha            Williams            Carmichael         CA
Jolynn             Williams            Tracy              CA
Glenn              Williams            Oakland            CA
Chanel             Williams            San Pablo          CA
George             Williams            Stoughton          MA
Kenneth            Williams            Antioch            CA
Bruce              Williams            Rancho Cucamonga   CA
Courtney           Williams-Wade       Sacramento         CA
Amira              Williford           San Bernardino     CA


                             Page 76 of 78
  Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 77 of 78


      First Name        Last Name                City           State
Randy              Willis                Boston            MA
Robert             Willis                Vallejo           CA
Scott              Willson               Los Angeles       CA
Michelle           Wilmore               Los Angeles       CA
Kudus              Wilson                Fresno            CA
Dajuan             Wilson                Inglewood         CA
Jammie             Wilson                Fresno            CA
Chana              Wilson                Sacramento        CA
Alan               Wilson                Rowland Heights   CA
Prentice           Wilson                Sacramento        CA
Levere             Wilson                Los Angeles       CA
Delandro           Wilson                Oakland           CA
Roscoe             Wimberly              Elk Grove         CA
Jeremy             Winters               North Hollywood   CA
Scott              Wise                  San Ramon         CA
Megggon            Wise                  Wilton            CA
Mitchel            Wojtasinski           Braintree         MA
Adams              Wong                  San Gabriel       CA
Ashjanee           Woods                 Sacramento        CA
Robert             Woods                 Berkeley          CA
Milat              Worku                 Los Angeles       CA
Kenneth            Worline               Pomona            CA
Grace              Worrell- Watts        Roxbury           MA
Bobby              Wright                Los Angeles       CA
Demariess          Wright                Fresno            CA
Kerese             Wright                Daly City         CA
Annette            Wright                Los Angeles       CA
Angela             Wright - Gonsalves    Dorchester        MA
Ricardo            Wunder                Tustin            CA
Nelson             Wyatt                 La Mesa           CA
Ahmyna             Xrussell              Oakland           CA
Peter              Yaltanski             Pleasant Hill     CA
Phumee             Yang                  Fresno            CA
Margaret           Yean                  Sacramento        CA
Doug               Yeargain              Santa Clara       CA
Elisha             Yearwood              Boston            MA
Jose Luis          Yengle                Daly City         CA
Han Qiang          Yin                   San Francisco     CA
Jessica            Ynfante               Lynn              MA
Aspen              Yonge                 Lone Pine         CA
Daniel             Yordanov              Billerica         MA
Rujira             Yost                  Suisun City       CA
Darlene            Young                 Daly City         CA
Tamiko             Young                 Bellflower        CA


                               Page 77 of 78
   Case 3:18-cv-07502-EDL Document 1-1 Filed 12/13/18 Page 78 of 78


       First Name         Last Name              City         State
Melanie             Young                Carson          CA
Jontae              Young                San Pablo       CA
Ronald              Young                Palmdale        CA
Terrence            Young                Oakland         CA
Lori                Young                Los Angeles     CA
Audrey              Young-Sweeting       Roxbury         MA
Abdulhamid          Yusuf                Glendale        CA
Mohamed             Yusuf                Wellesley       MA
Syed                Zaidi                Concord         CA
Abderrahmane        Zaidi                Marlborough     MA
Artur               Zakaryan             Irvine          CA
Yesenia             Zaldivar             Los Angeles     CA
Yamil               Zamacona             Santa Ana       CA
German              Zamora               Hayward         CA
Juan                Zamora Martinez      San Pablo       CA
Lorena              Zamudio              Sacramento      CA
Ronald              Zapata               Hayward         CA
Luis                Zarco                Redwood City    CA
Carlos              Zavala               Corona          CA
Tanya               Zeigler              Ontario         CA
Terrell             Zenon                Anaheim         CA
Tad                 Zereyhoune           Harbor City     CA
Joleen              Zetes                Lynn            MA
Eric                Zhu                  San Francisco   CA
Philip              Ziama                Worcester       MA
Khalid              Zitouni              Revere          MA
Ziyad               Zreik                Burbank         CA
Brenda              Zubia - Navarro      Fullerton       CA
Justin              Zuiderweg            Santa Rosa      CA
Maria               Zuniga               Moreno Valley   CA
Levon               Zuniga               Los Angeles     CA
Gustavo             Zuniga               Los Angeles     CA
Bruce               Zurbuchen            Los Gatos       CA
Jaime               Zuspann              Fresno          CA




                               Page 78 of 78
